Citation Nr: 1002523	
Decision Date: 01/15/10    Archive Date: 01/22/10

DOCKET NO.  04-22 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for right carpal tunnel 
syndrome.

2.  Entitlement to service connection for a fibrous 
coalition, calcaneonavicular articulation, right, and bony 
ankylosis calcaneonavicular articulation, left.

3.  Entitlement to service connection for damage to the eyes.

4.  Entitlement to an initial compensable evaluation for 
degenerative changes of the thoracic spine prior to April 24, 
2009.

5.  Entitlement to an evaluation in excess of 10 percent for 
degenerative changes of the thoracic spine on and after April 
24, 2009.

6.  Entitlement to an initial compensable evaluation for 
temporomandibular joint syndrome prior to April 14, 2009.

7.  Entitlement to an evaluation in excess of 30 percent for 
temporomandibular joint syndrome on and after April 14, 2009.

8.  Entitlement to an initial evaluation in excess of 10 
percent for bilateral kidney stones.

9.  Entitlement to an initial compensable evaluation for 
cervical spondylopathy, C5-6, C6-7.

10.  Entitlement to an initial compensable evaluation for 
genital herpes.


REPRESENTATION

Appellant represented by:	David L. Huffman, Esq.


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's wife


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to October 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2003 and May 2004 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office in Cleveland, Ohio (RO).  

The issues of entitlement to service connection for a fibrous 
coalition, calcaneonavicular articulation, right, and bony 
ankylosis calcaneonavicular articulation, left (bilateral 
foot disorder) and entitlement to an initial compensable 
evaluation for genital herpes are addressed in the remand 
portion of the decision below, and are remanded to the 
Department of Veterans Affairs Regional Office.  


FINDINGS OF FACT

1.  The evidence of record does not demonstrate that the 
Veteran has an acquired bilateral eye disability which is 
related to his active duty service.

2.  The competent evidence of record demonstrates that right 
hand carpal tunnel syndrome is not related to active duty 
service.

3.  Prior to September 26, 2003, the Veteran's thoracic spine 
disorder was manifested by limited range of motion which was 
slight with no evidence that range of motion was limited to a 
moderate or severe degree.  

4.  From September 26, 2003 through April 24, 2009, the 
Veteran's thoracic spine disorder was not manifested by 
evidence of forward flexion less than 85 degrees or a 
combined range of motion less than 235 degrees; without 
objective evidence of muscle spasm, guarding, localized 
tenderness, or vertebral fracture; and without evidence of 
moderate or severe limitation of motion.

5.  On and after April 24, 2009, the Veteran's thoracic spine 
disorder was manifested by forward flexion to 85 degrees, 
extension to 20 degrees, right and left lateral flexion to 30 
degrees, and right and left lateral rotation to 30 degrees 
with no evidence of ankylosis, muscle spasm, or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour.

6.  Prior to April 14, 2009, the Veteran's temporomandibular 
joint syndrome (TMJ) was manifested by an inter-incisal 
opening to 24 millimeters (mm.).

7.  On and after April 14, 2009, the Veteran's TMJ was 
manifested by an inter-incisal opening to 15 mm.

8.  Prior to September 26, 2003, the Veteran's cervical spine 
disorder was manifested by mild limitation of cervical spine 
motion.

9.  On and after September 26, 2003, the Veteran's cervical 
spine disorder was manifested by muscle spasm severe enough 
to result in abnormal spinal contour, including decreased 
lordosis and gentle or mild kyphosis.

10.  On and after September 26, 2003, the Veteran's cervical 
spine disorder was manifested by neurological manifestations 
and radiculopathy of the bilateral upper extremities.

11.  Since the initial grant of service connection, the 
Veteran's service-connected kidney stone disorder has been 
manifested by recurrent kidney stone formation with drug 
therapy, including Allopurinol, Hydrochlorothiazide, and 
Urocit-K.


CONCLUSIONS OF LAW

1.  An acquired bilateral eye disorder was not incurred in or 
aggravated by active military service and may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 4.9 (2009).

2.  Right hand carpal tunnel syndrome was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2009).

3.  Prior to September 26, 2003, the criteria for an initial 
compensable evaluation for a thoracic spine disorder have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Codes 5291-5003 (2003).

4.  From September 26, 2003 through April 24, 2009, the 
criteria for a compensable evaluation for a thoracic spine 
disorder have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5291-5003 
(2003), 38 C.F.R. § 4.71a, General Rating Formula (2009).

5.  On and after April 24, 2009, the criteria for an 
evaluation greater than 10 percent for a thoracic spine 
disorder have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2009).

6.  Prior to April 14, 2009, the criteria for an initial 
rating of 20 percent for service-connected TMJ have been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.150, Diagnostic Code 9905 (2009).

7.  On and after April 14, 2009, the criteria for an 
evaluation greater than 30 percent for TMJ have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.150, Diagnostic Code 9905 (2009).

8.  Prior to September 26, 2003, the criteria for an initial 
evaluation of 10 percent for a cervical spine disorder have 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5290-5293 (2003).

9.  On and after September 26, 2003, the criteria for an 
evaluation of 20 percent for a cervical spine disorder have 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2009).

10.  On and after September 26, 2003, the criteria for a 
separate compensable evaluation for radiculopathy as a 
neurological component of the cervical spine disorder have 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.71a, Note (1) (2009).

11.  An initial evaluation of 30 percent is warranted for the 
Veteran's service-connected kidney stones.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.115b, 
Diagnostic Code 7508 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).  
Upon receipt of a substantially complete application for 
benefits, VA must notify the Veteran of what information or 
evidence is needed in order to substantiate the claim, and it 
must assist the Veteran by making reasonable efforts to 
obtain the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

Prior to a June 2009 readjudication of the Veteran's claims, 
letters dated in January 2002 and March 2006 satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, 16 Vet. App. 183, 187 (2002); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded, Vazquez-Flores v. Shinseki, No. 2008-7150 (Fed. 
Cir. Sept. 4, 2009); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (noting that a VCAA defect may be cured 
by the issuance of a fully compliant notification letter 
followed by a re-adjudication of the claim).  Further, the 
purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 
2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. 
- (2009).

The duty to assist the Veteran has also been satisfied in 
this case.  The Veteran's service treatment records, VA 
medical treatment records, and identified private medical 
treatment records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  In addition, the Veteran was provided 
with three VA examinations with regard to his thoracic spine 
disorder, cervical spine disorder, and kidney stone disorder, 
and two examinations with regard to his TMJ, and he has not 
indicated that he found any of these examinations to be 
inadequate with regard to those issues.  38 C.F.R. § 
3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA examinations obtained with regard 
to those issues are more than adequate, as they provided 
sufficient detail to rate the Veteran's service-connected 
thoracic spine, cervical spine, kidney stone, and TMJ 
disabilities.  Although medical examinations were not 
provided to the Veteran with regard to his claims for 
entitlement to service connection for an acquired bilateral 
eye disability and right hand carpal tunnel syndrome, 
examinations were not required in this case because there is 
no evidence that the Veteran has an acquired bilateral eye 
disorder or right hand carpal tunnel syndrome which may be 
related to service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 
(2006).  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
regarding the issues on appeal has been met.  38 C.F.R. § 
3.159(c)(4).

Finally, there is no indication in the record that additional 
evidence relevant to the issues being decided herein is 
available and not part of the record.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).

I.  Service Connection Claims

The Veteran contends that he is entitled to service 
connection for a bilateral eye disorder and for right hand 
carpal tunnel syndrome.  Service connection may be granted 
for disability due to a disease or injury which was incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).

A.  Bilateral Eye Disorder

The Veteran is seeking service connection for a bilateral eye 
disorder.  He contends that he has a current bilateral eye 
disorder that was caused by active duty service.  
Specifically, during his August 2009 Board hearing, the 
Veteran alleged that during service, a generator blew up in 
his face and sprayed his eyes.  He stated that this occurred 
a second time several years later during service.  The 
Veteran contends that he went into service with 20/20 vision, 
and that he had 20/50 vision upon separation from service.  
He noted that he now has to wear glasses at night, and that 
he sees starbursts and halos of light.  He also reported that 
he continues to fail high pressure tests during eye 
examinations.  

For purposes of entitlement to benefits, the law provides 
that refractive errors of the eyes are congenital or 
developmental defects and not disease or injury within the 
meaning of the applicable legislation.  38 C.F.R. §§ 
3.303(c), 4.9.  In the absence of superimposed disease or 
injury, service connection may not be allowed for refractive 
error of the eyes, including myopia, presbyopia, and 
astigmatism, even if visual acuity decreased in service, as 
this is not a disease or injury within the meaning of 
applicable legislation relating to service connection.  Id.  
Thus, VA regulations specifically prohibit service connection 
for refractory errors of the eyes unless such defect was 
subjected to a superimposed disease or injury which created 
additional disability.  Id.; VAOPGCPREC 82-90, 55 Fed. Reg. 
45,711 (1990) (service connection may not be granted for 
defects of congenital, developmental or familial origin, 
unless the defect was subject to a superimposed disease or 
injury); Sabonis v. Brown, 6 Vet. App. 426 (1994); Veterans 
Benefits Administration (VBA) Manual M21-1MR, Part III, 
iv.4.B.10.d.

The Veteran's service treatment records reveal diagnoses of 
and treatment for defective vision, astigmatism, and elevated 
intraocular pressure.  A February 1984 entrance examination 
shows that the Veteran's eyes were normal on examination.  
There was right and left eye distance vision of 20/20, and 
right and left eye near vision of 20/20.  The Veteran passed 
the color vision test and the depth perception test.  In a 
report of medical history, completed at that time, the 
Veteran denied a history of eye trouble.  In November 1986, 
the Veteran complained of decreased visual acuity for several 
months.  He noted that he never wore prescription glasses.  
Distance vision in the right eye was 20/30-3 and in the left 
eye was 20/40-1.  Right and left near vision were 20/20.  
Extraocular movements were full, and the pupils were round 
and reactive to light.  A non-contact tonometer (NCT) test 
showed pressure of 20 in the right eye and 19 in the left 
eye.  The cornea, iris, lens, lids, lashes, and conjunctiva 
were normal, bilaterally.  There were positive macula 
reflexes, and the periphery and vessels were normal, 
bilaterally.  The diagnoses were slight myopia and "NAP."  

In a November 1986 report of medical history, the Veteran 
reported that his ability to see far away was decreased.  A 
May 1989 examination reveals that the Veteran's eyes were 
normal on examination.  Defective night vision was not 
indicated by history.  There was right and left eye distance 
vision of 20/25 and right and left eye near vision of 20/25.  
The Veteran passed the color vision and depth perception 
tests.  There was normal confrontation on field of vision 
test.  The diagnosis was defective distance visual acuity, 
uncorrected 20/25 each eye.  In June 1992, the Veteran 
reported that while on the flight line, he got motor oil in 
both of his eyes.  He noted an onset of stinging shortly 
thereafter, and stated that his eyes were irrigated in the 
field.  Examination showed right eye distance vision of 
20/40, left eye distance vision of 20/30, and bilateral 
distance vision of 20/30.  The diagnosis was splash injury to 
the eyes.

In July 1992, the Veteran complained of conjunctivitis.  
Physical examination revealed mild conjunctivitis of the left 
eye and mild photophobia.  Examination also showed that the 
Veteran had left eye distance vision of 20/50-1 and right eye 
distance vision of 20/30-2.  Bilaterally, the Veteran had 
20/30 distance vision.  The diagnosis was left eye 
conjunctivitis.  Another July 1992 service treatment record 
reveals that the Veteran reported pink eye in the left eye 
with discharge and some photophobia.  He denied use of 
contact lenses.  He also denied chemical exposure and visual 
changes.  Examination revealed left eye distance vision of 
20/40, right eye distance vision of 20/40, and bilateral 
distance vision of 20/30.


A February 1994 examination shows that the Veteran's eyes 
were normal on examination.  There was right eye distance 
vision of 20/40, corrected to 20/20, and left eye distance 
vision of 20/50, corrected to 20/20.  There was right and 
left eye refraction of 0.50-0.25x180.  There was right and 
left eye near vision of 20/20.  The Veteran passed the color 
vision test and there was normal confrontation on field of 
vision testing.  Defective night vision was not indicated by 
history.  The examination also indicated that there was 
elevated intraocular pressure by tonometry applanation (TA).  
The diagnosis was defective distance visual acuity 
correctable to 20/20 and elevated intraocular pressure by TA.  
The report also indicated that a TA revealed pressure of 26 
in the right eye and 24 in the left eye.  

In March 1994, the Veteran underwent a follow-up applanation 
tomography due to high intraocular pressure readings.  On 
examination, the TA test revealed pressure of 26 in the right 
eye and 24 in the left eye.  There was also decreased visual 
acuity, with right eye distance vision of 20/40 and left eye 
distance vision of 20/25.  The diagnosis was elevated 
intraocular pressure.  Another March 1994 treatment record 
reveals that there was decreased visual acuity with right and 
left eye distance vision of 20/25.  A NCT test showed 
pressure of 17 in the right eye and 16 in the left eye.  A TA 
test revealed pressure of 21 and 22 in the right eye and 18 
in the left eye.  The diagnosis was elevated intraocular 
pressure and ocular structures within normal limits.  

A third March 1994 treatment record reveals that there was 
right eye distance vision of 20/30 and left eye distance 
vision of 20/25-1.  There was right eye near vision of 20/25-
1 and left eye near vision of 20/20-1.  A tonometry revealed 
right eye pressure of 21 and 24, and left eye pressure of 18, 
21, and 24.  Another TA test reflected pressure of 24 and 28 
in the right eye and 18 and 23 in the left eye.  There was 
full mobility, and the pupils were equal, round, and reactive 
to light and accommodation.  Internal and external 
examination of the eyes was within normal limits.  The 
diagnoses were elevated intraocular pressure in the right 
eye, myopia, and astigmatism.  Another March 1994 treatment 
record reveals that the Veteran had a history of borderline 
intraocular pressure readings, and that glaucoma was 
suspected.  On examination, there was distance vision of 
20/40-1 in the right eye and 20/25 in the left eye.  There 
was near vision of 20/20-2.  A TA test reflected pressure of 
21, 22, 24, and 26 in the right eye and 18, 23, and 24 in the 
left eye.  The diagnoses were normal screening of visual 
fields with no evidence of scotoma or nasal step with 
glaucoma suspected by intraocular pressure history.  The 
record reflected that intraocular pressure was within normal 
limits at that time.

In April 1994, the Veteran again presented for applanation 
tonometry due to borderline elevated intraocular pressure.  
Examination revealed decreased visual acuity with right and 
left eye distance vision of 20/25.  A TA test revealed 
pressure of 14 in both eyes.  The diagnosis was intraocular 
pressure within normal limits, bilaterally, rule out 
increased intraocular pressure from medication.  March and 
April 1994 treatment record showed eyewear prescriptions of -
0.50-0.25x180 in both eyes.  

Although the Veteran's service treatment records show 
treatment for defective vision, astigmatism, and elevated 
intraocular pressure, the majority of the post-service 
medical evidence submitted in support of the Veteran's claim 
is negative for any complaints of or treatment for a 
bilateral eye disorder.  The only mention of an eye disorder 
in any of the post-service treatment records is a February 
2002 private medical treatment record from Ohio Valley 
Medical Quick Care, Inc. which reflects the Veteran's 
complaints of a swollen left eye.  Examination showed left 
eye redness and swelling.

After a thorough review of the evidence of record, the Board 
concludes that service connection is not warranted for a 
bilateral eye disorder.  The evidence does not demonstrate 
that the Veteran currently has an acquired eye disability due 
to service.  The Board acknowledges that the Veteran's 
service treatment records reflect diagnoses of and treatment 
for myopia, astigmatism, and elevated intraocular pressure 
readings possibly linked to glaucoma.  However, the post-
service medical evidence of record is silent as to any 
diagnosis of or treatment for a bilateral eye disorder.  In 
fact, the only mention of any eye complaint was a February 
2002 record which notes that the Veteran had a swollen and 
red left eye.  As the Veteran's claim for service connection 
for a bilateral eye disorder was filed in January 2002 and 
the service treatment records diagnosing myopia, astigmatism, 
and elevated intraocular pressure readings predate the 
Veteran's January 2002 claim, the service treatment records 
are not sufficient evidence to satisfy the requirement of a 
current disability.  Degmetich v. Brown, 104 F.3d 1328, 1333 
(Fed. Cir. 1997) (holding that the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation); see also McClain v. Nicholson, 21 Vet. App. 
319, 323 (2007) (holding that the requirement of a current 
disability is met when a claimant has a disability at the 
time a claim for VA disability compensation is filed or 
during the pendency of that claim even though the disability 
resolves prior adjudication of the claim).

The United States Court of Appeals for Veterans Claims 
(Court) has held that without a disability, there can be no 
entitlement to compensation.  See Degmetich, 104 F.3d 1328; 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
"Congress specifically limits entitlement for service- 
connected disease or injury to cases where such incidents 
have resulted in a disability. . . .  In the absence of proof 
of present disability there can be no valid claim."  
Brammer, 3 Vet. App. at 225.  With no medical evidence of 
current diagnoses of a bilateral eye disorder, service 
connection is not warranted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as there is no medical evidence 
of a bilateral eye disorder, the preponderance of the 
evidence is against the Veteran's claim, and the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

B.  Right Hand Carpal Tunnel Syndrome

The Veteran also alleges that service connection is warranted 
for right hand carpal tunnel syndrome.  During his August 
2009 hearing before the Board, he reported that he had no 
symptoms of right hand carpal tunnel syndrome, but that he 
used wrenches frequently during service.  He reported 
symptoms including numbness in the fingers and that his hands 
"draw up" on him.  He contended that his current right hand 
carpal tunnel syndrome is related to his active duty service.

The Veteran's service treatment records are negative for any 
complaints of or treatment for right hand carpal tunnel 
syndrome.  The Veteran's February 1984 entrance examination 
indicates that his upper extremities were normal.  In a 
report of medical history, completed at that time, he denied 
swollen and painful joints.  May 1989 and February 1994 
examinations also reveal that the Veteran's upper extremities 
were normal on examination.  

Post-service private medical treatment records from June 1999 
note the Veteran's complaints of pain in his hands, and that 
his hands and fingers locked up on him.  He indicated that 
this occurred approximately one hour after coming home from 
work.  He also reported some stiffness in the morning, and 
some numbness in the 4th and 5th fingers on the right hand.  
Physical examination revealed no evidence of synovitis of the 
metacarpalphalangeal or the proximal interphalangeal joints, 
or the wrist.  There was no limitation of motion of the wrist 
or the hands.  A Tinel's test was negative and a Phalen's 
test was equivocal.  The diagnosis was pain in the hands with 
no evidence of fasciculations or anything to suggest 
neuropathy.  The physician noted that the Veteran 
"[c]ertainly does not clinically fit with carpal tunnel 
syndrome" and reported that the Veteran's symptoms were most 
likely a form of overuse syndrome from repetitive motions.  

A July 1999 private treatment record notes the Veteran's 
complaints of a painful right elbow, mostly over the ulna on 
the right side.  Physical examination of the right upper 
extremity revealed range of motion with full extension and 
flexion.  There was a positive Tinel's test over the cubital 
tunnel with the right worse than the left.  The Veteran was 
neurovascularly intact.  X-rays of both wrists were obtained, 
which revealed no evidence of problems.  The diagnosis was 
cubital tunnel syndrome, right worse than left.

In October 2002, the Veteran underwent an electromyography 
(EMG) and nerve conduction testing which revealed mild right 
carpal tunnel syndrome.  A March 2004 private treatment 
record notes the Veteran's complaints of numbness in the 
right fingers with occasional numbness in the arm.  There was 
no significant weakness or fasciculations.  A May 2004 
private treatment record, and various other private treatment 
records, note the Veteran's complaints of numbness in the 
fingers of both hands.

The Board finds that the evidence of record does not support 
a finding of service connection for right hand carpal tunnel 
syndrome.  A current diagnosis of right hand carpal tunnel 
syndrome is of record.  See Degmetich, 104 F.3d at 1333 
(holding that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation).  
However, the Veteran's service treatment records are negative 
for any complaints of or treatment for right hand carpal 
tunnel syndrome.  See Hickson, 12 Vet. App. at 253 (holding 
that service connection requires medical, or in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury).  Indeed, during his 
August 2009 hearing before the Board, the Veteran reported 
that he had no symptoms of right hand carpal tunnel syndrome 
during service.

The Board acknowledges the Veteran's lay statements during 
his August 2009 hearing before the Board that he used 
wrenches frequently during active duty service.  The Board 
finds the Veteran's lay statements with regard to the 
frequent use of wrenches during service to be credible.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
(noting that the Board is obligated to determine the 
credibility of lay statements).  However, there is no 
evidence of record which indicates that the Veteran's current 
right hand carpal tunnel syndrome might be related to his 
frequent use of wrenches during service or that it may be 
otherwise related to service.  In addition, the remaining 
evidence of record does not support a nexus between the 
Veteran's right hand carpal tunnel syndrome and his active 
duty service.  Hickson, 12 Vet. App. at 253 (holding that 
service connection requires medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability).  In this, and in other cases, only 
independent medical evidence may be considered to support 
Board findings.  The Board may not base a decision on its own 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  Accordingly, there is no medical 
evidence of record linking the Veteran's right hand carpal 
tunnel syndrome to service or to any incident of service.  
Additionally, the first medical evidence of any right hand 
carpal tunnel syndrome was in June 1999, over 4 years after 
service discharge.  See Mense v. Derwinski, 1 Vet. App. 354 
(1991) (holding that VA did not err in denying service 
connection when the Veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of disorder).  Moreover, there is no 
medical or lay evidence of continuity of symptomatology for 
any right hand carpal tunnel syndrome since service 
discharge.  

The Board acknowledges the Veteran's lay statements that his 
current right hand carpal tunnel syndrome is related to 
service.  The Veteran can provide competent evidence about 
what he experienced; for example, his statements are 
competent evidence as to what symptoms he experienced while 
in service.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  Nevertheless, the Veteran's statements that his 
right hand carpal tunnel syndrome is related to service are 
not competent evidence of a nexus between any current 
disorder and service.  See Barr, 21 Vet. App. at 307 (noting 
that lay testimony is competent to establish observable 
symptomatology but not competent to establish medical 
etiology or render medical opinions).  Absent medical 
evidence that the Veteran's right hand carpal tunnel syndrome 
is related to active service, service connection is not 
warranted.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) 
(noting that the question of whether a diagnosed disability 
is etiologically related to active service requires competent 
medical evidence).

As there is no competent evidence providing the required 
nexus between military service and right hand carpal tunnel 
syndrome, service connection is not warranted.  In reaching 
this decision the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the Veteran's claim, the doctrine is not for 
application.  Gilbert, 1 Vet. App. at 56.

II.  Increased Rating Claims

The Veteran contends that he is entitled to increased 
evaluations for his service-connected thoracic spine 
disorder, temporomandibular joint disease, kidney stones, and 
cervical spine disorder.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2009).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2009).  Pertinent regulations do not require 
that all cases show all findings specified by the Rating 
Schedule, but that findings sufficient to identify the 
disease and the resulting disability and above all, 
coordination of the rating with impairment of function, will 
be expected in all cases.  38 C.F.R. § 4.21 (2009); see also 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the Veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, this rule does not apply to the claims for 
entitlement to initial compensable evaluations for a thoracic 
spine disorder, temporomandibular joint disease, or cervical 
spine disorder, or the claim for entitlement to an initial 
evaluation greater than 10 percent for kidney stones, as 
those claims are based on the assignment of initial ratings 
for the disabilities at issue, following initial awards of 
service connection for those disabilities.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  Instead, evidence 
contemporaneous with the claims and the initial rating 
decision are most probative of the degree of disability 
existing when the initial ratings were assigned and should be 
the evidence "used to decide whether an original rating on 
appeal was erroneous."  Id.  If later evidence indicates 
that the degree of disability increased or decreased 
following the assignment of the initial rating, "staged" 
ratings may be assigned for separate periods of time.  Id.; 
see also Hart v. Mansfield, 21 Vet. App. 505 (2007).


A.  Thoracic Spine Disorder

The Veteran contends that he is entitled to an initial 
compensable evaluation for a thoracic spine disorder prior to 
April 24, 2009, and to an increased evaluation greater than 
10 percent for a thoracic spine disorder on and after April 
24, 2009.

By a May 2004 rating decision, the RO granted service 
connection for a thoracic spine disorder, and assigned a 
noncompensable evaluation, effective January 11, 2002, under 
38 C.F.R. § 4.71a, Diagnostic Codes 5291-5003.  In June 2004, 
the Veteran filed a notice of disagreement with respect to 
the noncompensable rating assigned, and in January 2006, he 
perfected his appeal.  By a May 2009 rating decision, the RO 
granted an increased evaluation of 10 percent for the 
Veteran's thoracic spine disorder, effective April 24, 2009, 
under 38 C.F.R. § 4.71a, Diagnostic Code 5242.

During the course of this appeal, the applicable rating 
criteria for thoracic spine disorders were amended under 
changes to the rating criteria applicable to the diseases and 
injuries of the spine under 38 C.F.R. § 4.71a, effective 
September 23, 2002 and September 26, 2003.  67 Fed. Reg. 
54345 (Aug. 22, 2002); 68 Fed. Reg. 51454 (Aug. 27, 2003).  
All applicable diagnostic criteria will be discussed below.  

Where a law or regulation changes during the pendency of a 
claim for increased rating, the Board should first determine 
whether application of the revised version would produce 
retroactive results.  In particular, a new rule may not 
extinguish any rights or benefits the claimant had prior to 
enactment of the new rule.  VAOPGCPREC 07-03, 69 Fed. Reg. 
25179 (2004).  However, if the revised version of the 
regulation is more favorable, the implementation of that 
regulation under 38 U.S.C.A. § 5110(g) can be no earlier than 
the effective date of that change.  If the former version is 
more favorable, VA can apply the earlier version of the 
regulation for the period prior to, and from, the effective 
date of the change.  38 U.S.C.A. § 5110 (West 2002); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

        i.  Prior to September 26, 2003

Prior to September 26, 2003, the Veteran's thoracic spine 
disorder is evaluated as noncompensable under 38 C.F.R. § 
4.71a, Diagnostic Code 5291-5003.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5291-5003 (2003).  Hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned.  38 C.F.R. § 4.27 (2009) 
(noting that the hyphenated code reflects that the disability 
includes two disorders).  Diagnostic Code 5003 provides that 
degenerative arthritis, established by x-ray findings, is 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 U.S.C.A. § 4.71a, Diagnostic Code 5003 (2003).  
Under Diagnostic Code 5291 for limitation of motion of the 
dorsal spine, a noncompensable evaluation is for application 
when limitation of motion is slight, and a maximum 10 percent 
evaluation is warranted when limitation of motion is moderate 
or severe.  38 C.F.R. § 4.71a, Diagnostic Code 5291 (2003).  
The terms "slight," "moderate," and "severe" were not 
defined in the Schedule.  Rather than applying a mechanical 
formula, VA must evaluate all the evidence to the end that 
its decisions are equitable and just.  38 C.F.R. § 4.6 
(2003).

The Veteran's service treatment records reveal complaints of 
and treatment for upper back pain during service.  Service 
treatment records from August 1984 through October 1993 
reflect continued complaints of and treatment for a thoracic 
spine disorder.  

A February 1994 examination report reflects that the 
Veteran's spine was normal on examination.  In a July 1994 
dental patient medical history report, the Veteran reported a 
history of back pain and back problems, noting that he used 
over-the-counter medication as needed.  In August 1994, the 
Veteran reported chronic pain in the mid-thoracic back which 
radiated to the right shoulder and down into the triceps with 
certain head movements.  Examination revealed no weakness or 
numbness in the extremities.  The Veteran reported that he 
received physical therapy with only temporary relief and that 
he took over-the-counter medication for his pain.  He denied 
bowel or bladder incontinence and erectile dysfunction.  
Neurological examination revealed cranial nerves II through 
XII to be normal, and visual fields were full to 
confrontation.  A sensory examination was normal and gait was 
normal.  Another August 1994 service treatment record reveals 
the Veteran's complaints of chronic pain in the dorsal back 
which referred to the right shoulder.  The diagnosis was 
mechanical back pain with paraspinal spasm.

Subsequent to service discharge, a February 1995 letter from 
the Veteran's chiropractor reveals that the Veteran reported 
mid-back pain, and that he noted pain when he ate and took a 
deep breath.  The chiropractor reported that physical 
examination revealed full range of motion with an equivocal 
Spurling's test on the left and some paraspinal muscle spasm.  
Deep tendon reflexes were intact and were 2+/4.  There was 
good wrist strength, good flexors, and good interossei 
function.  The diagnosis was vague dorsal pain.

Private medical treatment records from April 1992 through 
December 2001 reveal that the Veteran underwent chiropractic 
treatment for his thoracic spine disorder.  An April 1992 x-
ray of the thoracic spine was negative for recent fracture or 
gross osteopathy.  Kyphotic curves appeared normal and there 
was no discogenic lesion.  Mild levo-scoliosis was noted.  
Chiropractic treatment notes from April 1992 through December 
2001 reveal various indications of increased or decreased 
range of motion without reports of the degrees to which range 
of motion was increased or decreased.  They also reflect that 
the Veteran occasionally reported tenderness to palpation and 
muscle spasm.  The Veteran consistently reported chronic and 
constant back pain.

A September 1995 private computed tomography (CT) scan of the 
thoracic spine was normal.  Another September 1995 private 
treatment record notes the Veteran's complaints of pain in 
the mid to upper back with eating.  He reported symptoms for 
the prior 5 years which had worsened.

In October 2002, the Veteran underwent a VA examination.  
Physical examination of the thoracic spine revealed the 
thoracic vertebrae to be within normal alignment.  There was 
no evidence of muscle spasm or swelling, and no evidence of 
pain on palpation.  Examination of the right shoulder showed 
no evidence of pain on palpation, no erythema, and no 
swelling.  Range of motion revealed flexion to 180 degrees, 
extension to 50 degrees, abduction to 180 degrees, adduction 
to 50 degrees, internal rotation to 90 degrees, and external 
rotation to 90 degrees.  There was no pain with range of 
motion.  X-rays of the thoracic spine showed minor 
degenerative spurring of the anterior bodies of the low 
thoracic spine.  There was no compressed vertebral body 
identified.  The diagnosis was thoracic spine pain with 
radicular symptoms to the right arm greater than the left 
arm.

In a December 2002 statement, the Veteran's wife reported 
that the Veteran had trouble sleeping due to back pain, that 
he could not mow the yard, that he had trouble walking, and 
that he could not do many jobs because he could not be on his 
feet all day.  In a January 2003 statement, the Veteran's 
mother noted that the Veteran had back pain every day, that 
he took medication every day, and that his back pain 
prevented him from doing daily routines.

After consideration of the evidence of record, the Board 
finds that an initial compensable evaluation for a thoracic 
spine disorder prior to September 26, 2003 is not warranted.  
Although the private chiropractic treatment records indicate 
that the Veteran's thoracic spine range of motion was 
limited, the treatment records do not reflect range of motion 
findings and there is no evidence that range of motion was 
limited to a moderate or severe degree.  In addition, the 
other evidence of record prior to September 26, 2003 reflects 
that thoracic spine range of motion was regularly full.  
There is no other evidence of record which shows moderate or 
severe limitation of motion of the thoracic spine prior to 
September 26, 2003.  Accordingly, an initial compensable 
evaluation for the Veteran's thoracic spine disorder is not 
warranted prior to September 26, 2003.  38 C.F.R. § 4.71a, 
Diagnostic Code 5291-5003.

Consideration has been given to an initial compensable 
evaluation for the Veteran's service-connected thoracic spine 
disorder under other potentially applicable diagnostic codes 
prior to September 26, 2003.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 595 (1995).  However, the evidence of record does 
not demonstrate ankylosis of the dorsal spine.  38 C.F.R. § 
4.71a, Diagnostic Codes 5286, 5288 (2003).  Additionally, the 
evidence of record does not reveal a fracture of the thoracic 
spine, limitation of motion of the thoracic spine, or 
sacroiliac injury and weakness.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5285, 5294 (2003).  

As previously mentioned, on September 23, 2002, during the 
course of this appeal, VA revised the diagnostic criteria for 
intervertebral disc syndrome.  Although the new criteria 
cannot be applied prior to their effective date, the old 
criteria can be applied after the effective date of the new 
regulation if the result is more favorable to the Veteran.  
Kuzma, 341 F. 3d at 1328.  

Prior to September 23, 2002, the rating criteria for 
intervertebral disc syndrome assigned a 10 percent evaluation 
when there was mild intervertebral disc syndrome.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).  A 20 percent 
evaluation was for application when there was moderate 
intervertebral disc syndrome with recurring attacks.  Id.  A 
40 percent application was warranted when there were severe 
recurring attacks of intervertebral disc syndrome with 
intermittent relief.  Id.  A maximum 60 percent evaluation 
was warranted for pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc with little intermittent 
relief.  Id.  

On and after September 23, 2002, for intervertebral disc 
syndrome, a 10 percent evaluation was assigned for 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the prior 12 months.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  A 20 percent 
evaluation was for application when there were incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the prior 12 months.  Id.  A 40 
percent evaluation was assigned for incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months, and a 60 percent 
evaluation was assigned for incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  Id.  An incapacitating episode was a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
required bed rest prescribed by a physician and treatment by 
a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note 
(1) (2003).


The Veteran is not entitled to an initial compensable 
evaluation for his thoracic spine disorder prior to September 
26, 2003 under either the old or the revised regulations for 
intervertebral disc syndrome, as there is no evidence of mild 
intervertebral disc syndrome or intervertebral disc syndrome 
with incapacitating episodes having a total duration of at 
least one week but less than two weeks during the prior 12 
months or physician-prescribed bed rest.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243, 5293 (2002, 2003); see Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).  Accordingly, prior to 
September 26, 2003, an initial compensable evaluation is not 
warranted for intervertebral disc syndrome of the thoracic 
spine.

The Board has also considered whether a separate evaluation 
is warranted for any neurological component of the Veteran's 
thoracic spine disability prior to September 26, 2003.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5293.  In this regard, 
the Board acknowledges the Veteran's complaints of thoracic 
spine pain radiating to the right shoulder and right arm.  
However, the objective evidence of record during the 
pertinent time period reflects that neurological examinations 
were normal.  Thus, although there were intermittent 
subjective reports of neurological complaints associated with 
the Veteran's thoracic spine disorder, the objective evidence 
of record does not support a neurological component to the 
Veteran's thoracic spine disability prior to September 26, 
2003.  Id.  Accordingly, prior to September 26, 2003, a 
separate evaluation is not warranted for neurological 
manifestations of the Veteran's thoracic spine disorder.

Accordingly, an initial compensable evaluation is not 
warranted for the Veteran's thoracic back disorder prior to 
September 26, 2003.  In reaching this decision the Board 
considered the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the Veteran's claim, 
the doctrine is not for application.  Gilbert, 1 Vet. App. 
49.

        ii.  On and after September 26, 2003
        
On and after September 26, 2003, the Veteran's thoracic spine 
disorder was rated under Diagnostic Codes 5291-5003 and 5242, 
for degenerative arthritis.  

As previously discussed, effective September 26, 2003, VA 
revised the criteria for diagnosing and evaluating the spine.  
See 67 Fed. Reg. 54345 (2002); 68 Fed. Reg. 51454-51458 
(2003).  Because the Veteran's claim was received prior to 
the effective date of this regulation change, the Board must 
consider the Veteran's thoracic spine disorder for this time 
period under both the old and the revised rating criteria and 
must apply the old rating criteria if the result is more 
favorable to the Veteran.  See Kuzma, 341 F. 3d at 1328.

Prior to September 26, 2003, Diagnostic Code 5003 provided 
that degenerative arthritis, substantiated by x-ray findings, 
was rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 U.S.C.A. § 4.71a, Diagnostic Code 5003.  Under 
Diagnostic Code 5291 for limitation of motion of the dorsal 
spine, a noncompensable evaluation was for application when 
limitation of motion was slight, and a maximum 10 percent 
evaluation was warranted when limitation of motion was 
moderate or severe.  38 C.F.R. § 4.71a, Diagnostic Code 5291.

On and after September 26, 2003, spine disabilities were 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine (General Rating Formula).  See 38 
C.F.R. § 4.71a, General Rating Formula (2009).  The 
diagnostic code for degenerative arthritis of the spine was 
changed to Diagnostic Code 5242, and falls under the General 
Rating Formula.  Id. 

Under the General Rating Formula, a 10 percent evaluation is 
assigned when there is forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; a combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or 
vertebral body fracture with loss of 50 percent or more of 
the height.  38 C.F.R. § 4.71a, General Rating Formula.  A 20 
percent evaluation is for application when there is forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; a combined range of motion 
of the thoracolumbar spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent 
evaluation is warranted when there is forward flexion of the 
thoracolumbar spine 30 degrees or less or favorable ankylosis 
of the entire thoracolumbar spine.  Id.  A 50 percent 
evaluation is assigned when there is unfavorable ankylosis of 
the entire thoracolumbar spine, and a 100 percent evaluation 
is warranted when there is unfavorable ankylosis of the 
entire spine.  Id.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, right and left lateral flexion are zero to 30 
degrees, and right and left rotation are zero to 30 degrees.  
The combined range of motion is the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion for the thoracolumbar spine is 240 degrees.  38 C.F.R. 
§ 4.71a, General Rating Formula, Note (2); see also 38 C.F.R. 
§ 4.71a, Plate V (2009).
        
        a.  From September 26, 2003 through April 24, 2009

From September 26, 2003 through April 24, 2009, a 
noncompensable evaluation has been assigned for the Veteran's 
service-connected thoracic spine disability.  

In July 2005, the Veteran underwent a VA examination.  The 
report notes his complaints of pain, which he rated as a 9 or 
10 on a 1 to 10 scale.  He noted that the pain came and went, 
and that it was a stabbing type of pain.  He stated that he 
had flare-ups which were precipitated by twisting, sitting, 
or walking long distances, and also by standing and lifting 
anything heavier than 20 or 30 pounds.  He reported that he 
took Lodine and Nuerontin for his pain, which helped 
somewhat.  He noted that he saw a chiropractor in the past, 
that he has done stretching and range of motion exercises, 
and that he used a heating pad.  He denied any particular 
alleviating factors for his symptoms.  He indicated that his 
pain affected his daily activities, and that he had 
difficulty playing with his children and doing yard work.  He 
denied the use of a brace, cane, or other assistive device, 
and reported that he had to decrease his activity when his 
pain increased.  Physical examination revealed that the 
Veteran's gait was normal.  An x-ray of the thoracic spine 
showed minimal vertebral body osteophyte at multiple levels 
and was otherwise unremarkable.  The diagnosis was thoracic 
spine degenerative joint disease.


Private treatment records from February 2006 through June 
2006 note the Veteran's continued complaints of back pain.  
In February 2006, he reported mid-back pain which had an 
intensity of 10 on a 1 to 10 scale.  There were no 
significant neurological symptoms and there was no 
incontinence.  The diagnoses included chronic back pain.  
February 2006 x-rays of the thoracic spine were normal.  A 
February 2006 physical therapy treatment note reflects the 
Veteran's complaints of pain and spasms in the bilateral 
shoulders and the bilateral lower trapezius.  In June 2006, 
the Veteran complained of upper back pain and pain between 
the shoulder blades.  Physical examination revealed good 
reflexes in the upper extremities, normal strength and 
sensation, and no muscle atrophy.  The diagnosis was chronic 
pain.

After consideration of the pertinent evidence of record, the 
Board concludes that a compensable evaluation is not 
warranted for the Veteran's thoracic spine disorder from 
September 26, 2003 through April 24, 2009.  The limited 
medical evidence during the pertinent time period does not 
show forward flexion greater than 60 degrees but not greater 
than 85 degrees; a combined range of motion greater than 120 
degrees but not greater than 235 degrees; muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or vertebral body fracture 
with loss of 50 percent or more of the height.  See 38 C.F.R. 
§ 4.71a, General Rating Formula.  Although the Veteran 
complained of pain and spasms in his bilateral shoulders in 
February 2006, the objective evidence of record does not 
reflect muscle spasms due to the thoracic spine at any time 
during the pertinent time period.  Thus, a compensable 
evaluation is not warranted for the Veteran's thoracic spine 
disorder from September 26, 2003 through April 24, 2009 under 
the revised rating criteria.  Id.

Further, the evidence of record for the pertinent time period 
does not show any evidence of limited range of motion of the 
thoracic spine.  There is no other evidence of record which 
reflects moderate or severe limitation of motion of the 
thoracic spine from September 26, 2003 to April 24, 2009.  
Accordingly, a compensable evaluation for the Veteran's 
thoracic spine disorder is not warranted from September 26, 
2003 through April 24, 2009 under the rating criteria in 
effect prior to September 26, 2003, and those rating criteria 
do not provide a more favorable result.  38 C.F.R. § 4.71a, 
Diagnostic Code 5291-5003; see also Kuzma, 341 F. 3d at 1328.  

Consideration has been given to an increased evaluation for 
the Veteran's service-connected thoracic spine disorder under 
other potentially applicable diagnostic codes from September 
26, 2003 through April 24, 2009.  Schafrath, 1 Vet. App. at 
595.  However, the evidence of record does not demonstrate 
ankylosis of the dorsal spine.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5286, 5288 (2003).  Additionally, the evidence of 
record does not demonstrate a fracture of the thoracic spine, 
limitation of motion of the thoracic spine, or sacroiliac 
injury and weakness.  38 C.F.R. § 4.71a, Diagnostic Codes 
5285, 5294 (2003).

A compensable evaluation is not warranted for the 
service-connected thoracic spine disorder from September 26, 
2003 through April 24, 2009 under either the old or the 
revised regulations for intervertebral disc syndrome, as 
there is no evidence of mild intervertebral disc syndrome or 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the prior 12 months or physician-prescribed 
bed rest.  38 C.F.R. § 4.71a, Diagnostic Code 5243, 5293 
(2002, 2003); see Tedeschi, 7 Vet. App. at 414.  Accordingly, 
from September 26, 2003 through April 24, 2009, a compensable 
evaluation is not warranted for intervertebral disc syndrome 
of the thoracic spine.

The Board has also considered whether a separate evaluation 
is warranted for any neurological component of the Veteran's 
thoracic spine disability from September 26, 2003 to April 
24, 2009.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5293.  In 
this regard, the Board acknowledges the Veteran's complaints 
of thoracic spine pain radiating to the bilateral shoulders 
and the bilateral lower trapezius.  However, the objective 
evidence of record during the pertinent time period reflects 
that neurological examinations were normal.  Thus, although 
there were intermittent subjective reports of neurological 
complaints associated with the Veteran's thoracic spine 
disorder, the objective evidence of record does not support a 
neurological component to the Veteran's thoracic spine 
disability.  Id.  Moreover, there is medical evidence that 
the Veteran's neurological complaints are more likely 
associated with his service-connected cervical spine 
disorder.  In that regard, as discussed in more detail below, 
the Board has found that a separate evaluation for the 
Veteran's neurological complaints is warranted as a result of 
his cervical spine disorder on and after September 26, 2003.  
See 38 C.F.R. § 38 C.F.R. § 4.14 (2009) (noting that the 
evaluation of the same disability or the same manifestations 
of a disability under various diagnoses constitutes 
prohibited pyramiding).  Accordingly, from September 26, 
2003, through April 24, 2009, a separate evaluation is not 
warranted for neurological manifestations of the Veteran's 
thoracic spine disorder.

Accordingly, a compensable evaluation for a thoracic spine 
disorder is not warranted from September 26, 2003 through 
April 24, 2009.  In reaching this decision the Board 
considered the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the Veteran's claim, 
the doctrine is not for application.  Gilbert, 1 Vet. App. at 
56.

        b.  On and after April 24, 2009

On and after April 24, 2009, the Veteran's thoracic spine 
disorder has been rated as 10 percent disabling under 
Diagnostic Code 5242.

In April 2009, the Veteran underwent a VA examination.  The 
examination report notes his complaints of thoracic spine 
pain which was between a 7 and 10 in severity on a 1 to 10 
scale.  He described the pain as a pressure kind of pain 
which could not be alleviated.  Physical examination revealed 
normal gait with decreased lumbar lordosis and no tenderness 
to palpation.  Range of motion of the thoracolumbar spine 
showed flexion to 85 degrees, extension to 20 degrees, right 
and left lateral flexion to 30 degrees, and right and left 
lateral rotation to 30 degrees.  Neurological examination 
showed 5/5 muscle strength in the bilateral upper and lower 
extremities.  Straight leg raises were negative on both 
sides.  An x-ray of the thoracic spine was unremarkable.  The 
diagnosis was thoracic spine degenerative changes.  The 
examiner reported that there was no further limitation in 
range of motion with repetitive activity due to weakness, 
instability, fatigue, or lack of coordination or endurance.

During his August 2009 hearing before the Board, the Veteran 
testified that his back knotted up, and that it felt like his 
ribs were going to break.  He reported that he had spasms 
from the shoulder blades to the bottom of the rib cage.  He 
indicated that his thoracic spine disability prevented him 
from picking his children up and partially prevented him from 
mowing his yard.  He noted that he could lift approximately 
35 pounds.

After consideration of the pertinent evidence of record, the 
Board concludes that an evaluation greater than 10 percent on 
and after April 24, 2009 is not warranted.  The Veteran's 10 
percent evaluation contemplates thoracolumbar degenerative 
arthritis with forward flexion greater than 60 degrees but 
not greater than 85 degrees; or, combined motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  38 C.F.R. § 4.71a, Diagnostic Code 
5242.  The medical evidence of record on and after April 24, 
2009 includes range of motion findings of flexion to 85 
degrees, extension to 20 degrees, right and left lateral 
flexion to 30 degrees, and right and left lateral rotation to 
30 degrees.  The evidence of record on and after April 24, 
2009 does not show forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  Id.  Although there was a notation of decreased 
lumbar lordosis, there is no medical evidence that there was 
muscle spasm resulting in reversed lordosis.  Thus, an 
increased evaluation greater than 10 percent is not warranted 
for the Veteran's thoracic spine disorder on and after April 
24, 2009 under the revised rating criteria.  Id.

Further, as 10 percent is the maximum evaluation for 
degenerative arthritis and limited motion of the thoracic 
spine under the rating criteria in effect prior to September 
26, 2003, those rating criteria do not provide a more 
favorable result.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5291; see also Kuzma, 341 F. 3d at 1328.  


The Veteran is also not entitled to a compensable evaluation 
for his thoracic spine disorder on and after April 24, 2009 
under either the old or the revised regulations for 
intervertebral disc syndrome, as there is no evidence of 
moderate intervertebral disc syndrome with recurring attacks 
or intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months or physician-prescribed 
bed rest.  38 C.F.R. § 4.71a, Diagnostic Code 5243, 5293 
(2002, 2003, 2009); see Tedeschi, 7 Vet. App. at 414.  
Accordingly, on and after April 24, 2009, an increased rating 
greater than 10 percent is not warranted for intervertebral 
disc syndrome of the thoracic spine.

The Board has also considered whether a separate evaluation 
is warranted for any neurological component of the Veteran's 
thoracic spine disability on and after April 24, 2009.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5293.  However, the 
medical evidence does not reveal any complaints of 
neurological symptoms for the Veteran's thoracic spine 
disorder on and after April 24, 2009.  Accordingly, on and 
after April 24, 2009, a separate evaluation is not warranted 
for neurological manifestations of the Veteran's thoracic 
spine disorder.

Accordingly, an evaluation greater than 10 percent is not 
warranted for a thoracic spine disorder on and after April 
24, 2009.  In reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the Veteran's claim, the doctrine 
is not for application.  Gilbert, 1 Vet. App. at 56.

        iii.  Other Considerations

Throughout the applicable time periods, consideration has 
been given to whether there is any additional functional loss 
not contemplated in the current ratings assigned for the 
Veteran's thoracic spine disorder.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2009); see also DeLuca v. Brown, 8 Vet. App. 202, 
206 (1995).  Factors involved in evaluating and rating 
disabilities of the joints include weakness, fatigability, 
lack of coordination, restricted or excess movement of the 
joint, or pain on movement.  38 C.F.R. § 4.45.  

Throughout the time periods, the Veteran reported daily 
constant mid- and upper-back pain.  He reported that the pain 
radiated to his right arm and right shoulder, and that he had 
tenderness to palpation and muscle spasm.  He described the 
pain as stabbing or aching.  He reported flare-ups with 
twisting, sitting, walking long distances, standing, and 
lifting greater than 20 pounds.  He noted difficulty playing 
with children and performing yard work.  He denied the use of 
a brace, cane, or other assistive device.

The objective evidence of record consistently noted the 
Veteran's reports of pain in the thoracic spine area.  There 
was also mild tenderness to palpation and spasm of the 
thoracic muscles.  Strength was regularly found to be 5/5, 
and neurological and sensory examinations were intact.  In 
August 1994, there was no weakness or numbness in the 
extremities, no bowel or bladder problems, and a normal 
neurological examination.  A September 1995 CT scan was 
normal.  In October 2002, there was no tenderness to 
palpation, no swelling, no pain with motion, no muscle 
atrophy, normal strength and sensation, and good upper 
extremity reflexes.  In April 2009, there was normal gait, 
decreased lumbar lordosis, no tenderness to palpation, 5/5 
strength in the bilateral extremities, and negative straight 
leg raises.  Moreover, the April 2009 VA examiner reported 
that there was no further limitation in range of motion with 
repetitive activity due to weakness, instability, fatigue, or 
lack of coordination or endurance.

In summary, there was daily thoracic spine pain aggravated by 
activity, but there is no evidence of painful range of 
motion.  The Veteran reported difficulty playing with his 
children and doing yard work, but was otherwise independent 
in his activities of daily living.  Although the Veteran 
reported daily pain, there is no evidence of weakness, 
stiffness, fatigability, or lack of endurance.  While there 
was objective evidence of muscle spasm and tenderness, the 
remainder of the objective evidence reflects that there was 
good strength, no weakness, no instability, no fatigue, no 
lack of endurance or coordination, and no additional 
limitation of motion upon repetitive activity.  Thus, the 
Veteran is not entitled to an increased evaluation for a 
thoracic spine disorder based on these provisions for any of 
the pertinent time periods.  38 C.F.R. §§ 4.40, 4.45; see 
DeLuca, 8 Vet. App. at 206; see also Johnston v. Brown, 10 
Vet. App. 80 (1997).


B.  TMJ

Service connection for TMJ was granted by a January 2003 
rating decision, and a noncompensable evaluation was assigned 
under the provisions of 38 C.F.R. § 4.150, Diagnostic Code 
9905, effective January 11, 2002.  See 38 C.F.R. § 4.150, 
Diagnostic Code 9905 (2009).  In February 2003, the Veteran 
filed a notice of disagreement contesting the noncompensable 
evaluation assigned to his TMJ by the January 2003 rating 
decision, and in June 2004, he perfected his appeal.  By a 
May 2009 rating decision, the RO granted a 30 percent 
evaluation for the Veteran's service-connected TMJ, effective 
April 14, 2009, under the provisions of 38 C.F.R. § 4.150, 
Diagnostic Code 9905.  Id.  

Under Diagnostic Code 9905, a 10 percent rating is warranted 
when the range of lateral excursion is limited from 0 to 4 
mm. or the inter-incisal range is limited from 31 to 40 mm.; 
a 20 percent rating is applicable when the inter-incisal 
range is limited from 21 to 30 mm.; a 30 percent rating is 
for contemplation when the inter-incisal range is limited 
from 11 to 20 mm.; and a maximum 40 percent rating is 
assigned when the range is limited from 0 to 10 mm.  38 
C.F.R. § 4.150, Diagnostic Code 9905.  Ratings for limitation 
of inter-incisal range of motion are not to be combined with 
ratings for lateral excursion.  

	i.  Prior to April 14, 2009

Prior to April 14, 2009, the Veteran's TMJ was assigned a 
noncompensable evaluation under 38 C.F.R. § 4.150, Diagnostic 
Code 9905.  As previously noted, under Diagnostic Code 9905, 
a 10 percent rating is assigned when the range of lateral 
excursion is limited from 0 to 4 millimeters or the inter-
incisal range is limited from 31 to 40 mm.  38 C.F.R. § 
4.150, Diagnostic Code 9905.

Service treatment records from August 1984 through September 
1993 reveal complaints of and treatment for TMJ.  In an 
undated service treatment record, the Veteran complained that 
his jaw began popping out of joint two months before, and 
that he had one episode when his jaw was locked closed.  He 
reported that he hit his right temporomandibular joint in 
order to free it up.  He complained of pain and aching in the 
right jaw joint and facial muscles.  He indicated that his 
jaw bothered him intermittently when eating, and mostly 
popped in the morning.  He also stated that he felt that his 
teeth were not hitting evenly.  He denied clenching, 
gritting, and grinding his teeth, but reported occasional 
mild headaches by his forehead and the back of his neck.  He 
indicated that his pain was an 8 on a 1 to 10 scale.  He 
noted trouble eating properly and occasional trouble talking, 
and that his jaw popped sideways occasionally.  A February 
1994 examination revealed the Veteran's head and face to be 
normal.

Subsequent to service discharge in October 2002, the Veteran 
underwent a VA examination.  He reported that he injured his 
head when he was struck by the steel lid of a hazardous waste 
container in 1990.  He noted that he suffered TMJ pain, 
bilaterally, with jaw locking and difficulty eating for 
several weeks after that injury.  He denied any subsequent 
injury to his jaw since that time.  The Veteran complained of 
jaw popping and occasional stiffness, but denied pain with 
chewing.  He also denied difficulty eating or talking.  
Physical examination revealed that the Veteran was able to 
open his jaw adequately.  There was no evidence of pain on 
palpation of the bones of the jaw or mandible, and there was 
no evidence of swelling, pain on palpation, or erythema.  The 
diagnosis was residuals of head trauma.  The examiner 
reported that the Veteran had no symptoms of TMJ pain.

A May 2004 private treatment record from the Veteran's 
dentist reveals that he reported difficulty opening his jaw.  
The Veteran's dentist noted that the Veteran could only open 
his jaw between 20 and 24 mm., and that upon palpation of the 
TMJ, there was clicking and popping on the left side.  The 
Veteran also noted that his right TMJ will "lock up" from 
time to time.  He also reported that he could not eat 
anything chewy or large, such as a cheeseburger, without 
pain.  He noted that he must take extremely small bites when 
eating.

During a July 2004 hearing before the RO, the Veteran 
testified that he had right-sided tightness of the TMJ which 
would shoot down his neck to his shoulder.  He noted pressure 
by his head, and that his left TMJ popped in and out while 
his right TMJ became tight.  He stated that his TMJ locked up 
to the point where he could not open his mouth, and that he 
could not eat hard foods, that he could not open his mouth 
very wide, and that he had to eat small bites of food.  He 
reported excruciating and stabbing pain when his jaw popped 
out, that his right side constantly ached, and that he was 
grinding his teeth.

After reviewing the pertinent evidence of record, the Board 
concludes that an initial evaluation of 20 percent is 
warranted for the Veteran's TMJ prior to April 14, 2009.  The 
only evidence of record prior to April 14, 2009 reflecting 
range of motion of the jaw is a May 2004 private treatment 
record from the Veteran's dentist which reflects that the 
Veteran could only open his jaw to a maximum of 24 mm.  Thus, 
as the only medical evidence of record prior to April 14, 
2009 reflecting the Veteran's inter-incisal range reveals 
that it was limited to a maximum of 24 mm., an initial 
evaluation of 20 percent is warranted.  38 C.F.R. § 4.150, 
Diagnostic Code 9905.  An initial evaluation greater than 20 
percent is not warranted for the Veteran's TMJ prior to April 
14, 2009, as the evidence does not reflect that inter-incisal 
range of the temporomandibular articulation was limited from 
11 to 20 mm.  Id.

Consideration has been given to whether an initial evaluation 
greater than 20 percent is warranted under other potentially 
applicable diagnostic codes.  Schafrath, 1 Vet. App. at 595.  
However, evaluations greater than 20 percent are not 
available under the diagnostic codes for malunion of the 
mandible, loss of less than one-half the substance of the 
ramus, loss of the coronoid process, or loss of less than 
half of the hard palate.  38 C.F.R. § 4.150, Diagnostic Codes 
9904, 9907, 9909, 9912 (2009).  Moreover, there is no 
evidence of loss of the mandible, nonunion of the mandible, 
loss of whole or part of the ramus, loss of one or both sides 
of the condyloid process, loss of half or more of the hard 
palate, loss of teeth, loss of the maxilla, or malunion or 
nonunion of the maxilla.  38 C.F.R. § 4.150, Diagnostic Codes 
9901, 9902, 9903, 9906, 9908, 9911, 9913, 9914, 9915, 9916 
(2009).  Accordingly, an initial evaluation in excess of 20 
percent for the Veteran's TMJ is not warranted under these 
diagnostic codes, prior to April 14, 2009.

Accordingly, an initial evaluation of 20 percent, but no 
more, is warranted for the Veteran's TMJ prior to April 14, 
2009.  In reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the Veteran's claim, the doctrine 
is not for application.  Gilbert, 1 Vet. App. at 56.

	ii.  On and After April 14, 2009

On and after April 14, 2009, the Veteran's TMJ was assigned a 
30 percent evaluation under 38 C.F.R. § 4.150, Diagnostic 
Code 9905.  As previously noted, under Diagnostic Code 9905, 
a 30 percent rating is assigned when the inter-incisal range 
is limited from 11 to 20 mm.  38 C.F.R. § 4.150, Diagnostic 
Code 9905.

In April 2009, the Veteran underwent a VA dental examination.  
The report notes his complaints of right-sided muscle spasms 
of the jaw.  He noted that the left side of his jaw joint 
popped and that he was grinding and clenching his jaw.  He 
indicated that he broke off a tooth recently, that there was 
gun recession on a tooth, and that his jaw locked shut.  He 
reported that a hard occlusal guard was fabricated for him, 
but that he was unable to use it due to angioedema.  He 
complained of difficulty chewing some hard or large items and 
left side face swelling for one week or less.  There was no 
history of neoplasm.  He also reported left side jaw pain and 
right side jaw muscle spasms with upper neck muscle spasms.  
In addition, the Veteran noted a history of difficulty 
opening his mouth and talking.  

Physical examination revealed no loss of bone of the maxilla, 
no malunion or nonunion of the maxilla, no loss of bone of 
the maxilla, no nonunion of the mandible, and no malunion of 
the mandible.  Range of motion of the TMJ revealed intercisal 
motion from 0 to 15 mm., right lateral excursion from 0 to 9 
mm., and left lateral excursion from 0 to 8 mm.  There was no 
loss of bone of the hard palate, no evidence of 
osteoradionecrosis, no evidence of osteomyelitis, and no 
tooth loss due to loss of substance of the body of the 
maxilla or mandible.  There was also no speech difficulty.  
There was evidence of malocclusion.  The Veteran had an 
anterior open bite.  On the left side, number 14 articulated 
with mesio-lingual cusp on number 19.  On the right side 
occlusion was limited to number 2 on the disto-lingual cusp 
and numbers 4 and 5 on the buccal cusp of numbers 28 and 29.  
The Veteran also had a cross bite.  X-rays revealed occlusal 
wear on the teeth both clinically and radiographically and 
left condylar head with bony changes.  The diagnosis was 
malocclusion.  The examiner noted that the Veteran had an 
anterior open bite with posterior cross bite, pain upon 
opening with a maximal interincisal opening of 15 mm., and 
pain upon going into right lateral excursion on the left side 
muscle and jaw joint.  Also, there were wear facets noted on 
the teeth from grinding and a fractured disto-lingual cusp on 
number 19 due to grinding which was repaired.  Recession was 
noted on tooth number 14 buccal which could have been from 
grinding or aggressive tooth brushing.  In addition, the 
right side muscles and left side jaw joint popped, the 
Veteran clenched his jaw and was grinding his teeth, he broke 
off a tooth recently, and had gum recession on a tooth.  The 
Veteran noted difficulty chewing and sometimes with speech.  
Another April 2009 VA examination reflects a diagnosis of 
TMJ.

During an August 2009 hearing before the Board, the Veteran 
reported that his most recent VA examination revealed range 
of motion of the jaw from 0 to 15 mm.

After reviewing the pertinent evidence of record, the Board 
concludes that an increased evaluation greater than 30 
percent is not warranted for the Veteran's TMJ on and after 
April 14, 2009.  The evidence of record on and after April 
14, 2009 reflects that range of motion of the jaw was limited 
to a maximum of 15 mm.  As there is no evidence of record 
that the Veteran's jaw range of motion was limited to 10 mm. 
or less, an evaluation greater than 30 percent is not 
warranted for the Veteran's TMJ on and after April 14, 2009.  
38 C.F.R. § 4.150, Diagnostic Code 9905.  

Consideration has been given to whether an evaluation greater 
than 30 percent is warranted under other potentially 
applicable diagnostic codes.  Schafrath, 1 Vet. App. at 595.  
However, evaluations greater than 30 percent are not 
available under the diagnostic codes for nonunion or malunion 
of the mandible, loss of less than one-half the substance of 
the ramus, loss of the condyloid process, loss of the 
coronoid process, loss of half or more of the hard palate, 
loss of less than half of the hard palate, or malunion or 
nonunion of the maxilla.  38 C.F.R. § 4.150, Diagnostic Codes 
9903, 9904, 9907, 9908, 9909, 9911, 9912, 9916.  Moreover, 
there is no evidence of loss of the mandible, loss of whole 
or part of the ramus, loss of teeth due to loss of substance 
of body of the maxilla or mandible, or loss of the maxilla.  
38 C.F.R. § 4.150, Diagnostic Codes 9901, 9902, 9906, 9913, 
9914, 9915.  Accordingly, an evaluation greater than 30 
percent for the Veteran's TMJ is not warranted under these 
diagnostic codes on and after April 14, 2009.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the Veteran's claim, the doctrine is not 
for application.  Gilbert, 1 Vet. App. at 56.

C.  Cervical Spine Disorder

Service connection for a cervical spine disorder was granted 
by a May 2004 rating decision, and a noncompensable 
evaluation was assigned under the provisions of 38 C.F.R. § 
4.71a, Diagnostic Codes 5290-5293, effective January 11, 
2002.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5290-5293 
(2003).  Parenthetically, the Board observes that the 
diagnostic code assigned by the RO in its May 2004 rating 
decision is no longer in effect as of September 26, 2003 due 
to amendments to the regulations, as discussed more below.  
Accordingly, the Board will also consider the Veteran's 
cervical spine disorder on an after September 26, 2003 under 
the corresponding diagnostic code in effect on that date, 
Diagnostic Code 5243.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5243 (2009).

As previously mentioned, during the course of this appeal the 
applicable rating criteria for spine disorders were amended 
under changes to the rating criteria applicable to the 
diseases and injuries of the spine under 38 C.F.R. § 4.71a, 
effective September 23, 2002 and September 26, 2003.  67 Fed. 
Reg. 54345 (2002); 68 Fed. Reg. 51454 (2003).  All applicable 
diagnostic criteria will be discussed below.

Where a law or regulation changes during the pendency of a 
claim for increased rating, the Board should first determine 
whether application of the revised version would produce 
retroactive results.  In particular, a new rule may not 
extinguish any rights or benefits the claimant had prior to 
enactment of the new rule.  VAOPGCPREC 07-03, 69 Fed. Reg. 
25179.  However, if the revised version of the regulation is 
more favorable, the implementation of that regulation under 
38 U.S.C.A. § 5110(g) can be no earlier than the effective 
date of that change.  If the former version is more 
favorable, VA can apply the earlier version of the regulation 
for the period prior to, and from, the effective date of the 
change.  38 U.S.C.A. § 5110; Kuzma, 341 F.3d 1327.

        i.  Prior to September 26, 2003

Prior to September 26, 2003, the Veteran's cervical spine 
disorder was evaluated as noncompensable under Diagnostic 
Codes 5290-5293.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5290-5293 (2003); see also 38 C.F.R. § 4.27 (noting that the 
hyphenated code reflects that the disability includes two 
disorders).  

Diagnostic Code 5290 provided for a 10 percent evaluation 
when limitation of motion of the cervical spine was slight; a 
20 percent evaluation when limitation of motion of the 
cervical spine was moderate; and a maximum 30 percent 
evaluation when limitation of motion of the cervical spine 
was severe.  See 38 C.F.R. § 4.71a, Diagnostic Code 5290 
(2003).  The terms "slight," "moderate," and "severe" 
were not defined in the Schedule.  Rather than applying a 
mechanical formula, VA must evaluate all the evidence to the 
end that its decisions are equitable and just.  38 C.F.R. § 
4.6.  

For VA compensation purposes, normal cervical spine forward 
flexion is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  The combined range of motion is the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined 
range of motion of the cervical spine is 340 degrees.  
38 C.F.R. § 4.71a, General Rating Formula, Note (2); see also 
38 C.F.R. § 4.71a, Plate V.

Prior to September 23, 2002, Diagnostic Code 5293, the rating 
criteria for intervertebral disc syndrome, assigned a 10 
percent evaluation for mild intervertebral disc syndrome; a 
20 percent evaluation for moderate recurring attacks of 
intervertebral disc syndrome; a 40 percent evaluation for 
severe recurring attacks of intervertebral disc syndrome with 
intermittent relief; and a maximum 60 percent evaluation for 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  

From September 23, 2002 to September 26, 2003, Diagnostic 
Code 5293 provided for a 10 percent evaluation when there was 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  A 20 percent evaluation was 
warranted when there was intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
Id.  A 40 percent evaluation was for application when there 
was intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  Id.  A maximum 60 
percent evaluation was warranted when there was 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  Id.  

The Veteran's service treatment records reflect extensive 
treatment for a cervical spine disorder during service, 
including from August 1984 through September 1993.  A 
February 1994 examination reveals that the Veteran's neck and 
spine were normal.  On a July 1994 dental patient medical 
history form, the Veteran indicated that he was under 
physician care for neck pain.  A July 1994 treatment record 
notes the Veteran's complaints of neck pain.  The treatment 
record also reflects that a magnetic resonance imaging scan 
(MRI) of the cervical spine was negative.  On examination, 
there was reduced range of motion to the right and pain in 
the right shoulder with rotation of the head to the right.  
There was no tenderness and deep tendon reflexes were normal.  
In an undated treatment record, the Veteran complained of a 
stiff neck and shoulders.  The treatment record also notes 
that the trapezius muscle popped and cracked up the spine.  
In August 1994, the Veteran reported chronic neck pain, which 
referred to the right shoulder.  The treatment record reveals 
that a 1990 MRI of the cervical spine was negative.  The 
diagnosis was mechanical back pain with paraspinal spasm and 
no evidence of cervical radiculopathy.

A post-service February 1995 letter from the Veteran's 
chiropractor noted the Veteran's complaints of neck pain 
radiating to the left arm.  The letter revealed that physical 
examination showed full range of motion with an equivocal 
Spurling's test on the left.  There was some paraspinal 
spasm, and deep tendon reflexes were intact.  There was good 
wrist strength, good flexors, and good interossei function.  
The diagnosis was vague cervical pain.

Private treatment records from the Veteran's chiropractor 
from August 1995 through December 2001 reveal that the 
Veteran underwent chiropractic adjustments to the cervical 
spine.  The treatment notes also reflect the Veteran's 
complaints of neck pain and stiffness.  A February 2001 x-ray 
of the cervical spine showed moderate kyphosis with mild 
degenerative disc disease and disc space narrowing with 
posterior spurs which encroached on the neural foramina.  In 
August 2001, the Veteran underwent an epidural steroid 
injection for his cervical spine disorder.  The diagnosis was 
cervical disc degeneration.  An October 2001 MRI of the 
cervical spine showed mild degenerative changes at C5-C6 and 
C6-C7 with some hypertrophic changes which caused mild 
central canal narrowing and inferior neural foraminal 
narrowing at C5-C6 superimposed on a mild congenitally narrow 
central canal.  The spinal cord maintained normal signal and 
contour and there was no definite nerve root impingement.  
The treatment records also reveal various indications of 
increased or decreased range of motion without reports of the 
degrees to which range of motion was increased or decreased.  
They also reflect occasional reports of muscle spasm.

An August 2001 private x-ray of the cervical spine showed 
moderate kyphosis at C5-C6 where there was associated mild 
degenerative disc disease with disc space narrowing and small 
spurs posteriorly which did not encroach on the right neural 
foramen.  There was no evidence of acute fracture or 
paravertebral soft tissue swelling.  

A November 2001 private hospital treatment record notes the 
Veteran's complaints of neck pain with right-sided cervical 
radiculopathy.  The treatment record reveals that an MRI 
showed bone spurs and possible stenosis.  The Veteran 
underwent a cervical epidural steroid injection.  The 
diagnosis was cervical radiculopathy.

In October 2002, the Veteran underwent a VA examination.  The 
report notes his complaints of constant pain on a daily basis 
with symptoms of weakness, stiffness, fatigability, and lack 
of endurance.  He denied the use of medication.  He indicated 
that his symptoms occurred on a daily basis with no 
particular precipitating or alleviating factors.  He also 
noted severe pain radiating down the neck to the arms and 
hands, with the right side worse than the left.  He denied 
the use of a neck brace.  Physical examination showed no 
evidence of pain on palpation, erythema, or swelling of the 
cervical neck.  The cervical vertebrae were within normal 
alignment with no evidence of muscle spasm.  Range of motion 
revealed flexion to 50 degrees, extension to 60 degrees, 
right and left lateral flexion to 45 degrees, and right and 
left rotation to 80 degrees.  There was no pain with range of 
motion.  Grip strength was 5/5, bilaterally, and symmetric.  
There was no evidence of decreased sensation of the 
fingertips, bilaterally.  An EMG and nerve conduction tests 
showed mild acute C5 radiculopathy of the right upper 
extremity.  An MRI of the cervical spine revealed cervical 
spondylopathy, most severe at the C5-C6 and C6-C7, but no 
evidence of spinal cord impingement.  X-rays of the right 
shoulder were normal.  The diagnosis was cervical spine pain.  
The VA examiner reported that the Veteran continued to suffer 
severe pain of the cervical spine with radicular symptoms 
down the right arm, greater than the left arm.  

Private treatment records from C. Miller, M.D. reveal 
complaints of and treatment for a cervical spine disorder.  
In December 2001, the Veteran reported pain in the upper 
extremities and that he developed an allergic reaction to an 
epidural injection.  In March 2002, the Veteran complained of 
chronic cervical pain with radiculopathy to the right 
shoulder and right arm.  He again noted that he developed an 
allergic reaction to an epidural injection.  Physical 
examination showed good range of motion of the right 
shoulder.  Distal pulses were good, and there were normal 
reflexes of the biceps, triceps, and brachioradialis.  There 
were no fasciculations or atrophy.  There was some known disc 
disease with mild degenerative changes at C5, C6, and C7 with 
hypertrophic changes which revealed mild central canal 
narrowing at C5 and C6 with a mild congenitally narrow 
central canal.  The diagnosis was right shoulder pain.  Dr. 
Miller noted that there was a question of whether the right 
shoulder pain was actually primary or referred from his 
cervical spine.

In a December 2002 statement, the Veteran's wife reported 
that the Veteran had trouble sleeping due to neck pain, and 
that he could not give his children piggy-back rides due to 
neck pain.  In addition, she noted that the Veteran had pain 
shooting down is arm, that his fingers went numb, and that he 
had a hard time moving his head from side to side.  In a 
January 2003 statement, the Veteran's mother stated that the 
Veteran took medication regularly for neck pain, and that his 
neck pain kept him from doing daily routines.

After a review of the pertinent evidence of record, the Board 
concludes that an initial evaluation of 10 percent, but no 
more, for a cervical spine disorder prior to September 26, 
2003 is warranted.  A July 1994 service treatment record 
reflects that range of motion was reduced to the right, but 
does not indicate the degree to which range of motion was 
reduced.  In addition, private chiropractic treatment records 
from August 1995 through December 2001 note decreased range 
of motion, but do not reflect the degree to which range of 
motion was reduced.  An October 2002 VA examination report 
indicates that range of motion of the cervical spine was 
full.  Thus, the July 1994 service treatment record and 
private chiropractic treatment records from August 1995 
through December 2001 reflect reduced range of motion, but do 
not indicate the degree to which range of motion was reduced.  
Accordingly, a 10 percent initial evaluation is warranted for 
slight limitation of cervical spine range of motion prior to 
September 26, 2003, as there is evidence that range of motion 
was limited.  However, an initial evaluation greater than 10 
percent is not warranted, as there is no evidence of moderate 
or severe limitation of motion.  In addition, the October 
2002 VA examination report indicated that range of motion of 
the cervical spine was full.  Accordingly, an initial 10 
percent evaluation, but no more, is warranted for the 
Veteran's cervical spine disorder under Diagnostic Code 5290, 
prior to September 26, 2003.  38 C.F.R. § 4.71a, Diagnostic 
Code 5290.  

The Veteran is not entitled to an initial evaluation greater 
than 10 percent for his cervical spine disorder prior to 
September 26, 2003 under either the old or the revised 
regulations for intervertebral disc syndrome, as there is no 
evidence of moderate recurring attacks of intervertebral disc 
syndrome or intervertebral disc syndrome with incapacitating 
episodes with a total duration of at least two weeks but less 
than four weeks during the prior 12 months, or physician-
prescribed bed rest.  38 C.F.R. § 4.71a, Diagnostic Code 
5243, 5293 (2002, 2003); see Tedeschi, 7 Vet. App. at 414.  

The Board has also considered whether a separate evaluation 
is warranted for any neurological component of the Veteran's 
cervical spine disability from September 23, 2002 through 
September 26, 2003.  Although there is evidence of a 
neurological component related to the Veteran's cervical 
spine disorder prior to September 23, 2002, there is no 
medical evidence of neurological symptoms between September 
23, 2002 and September 26, 2003.  While the Veteran's wife 
indicated in a December 2002 statement that the Veteran had 
pain shooting down his arm and numbness in his fingers, the 
evidence does not show that these symptoms were neurological 
symptoms of the Veteran's cervical spine disorder.  As 
previously noted, the regulations in effect prior to 
September 23, 2002 do not provide for a separate evaluation 
for a neurological component of intervertebral disc syndrome.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  Accordingly, 
from September 23, 2002 to September 26, 2003, a separate 
evaluation is not warranted for neurological manifestations 
of the Veteran's cervical spine disorder.

Accordingly, an initial evaluation of 10 percent, but no 
more, for a cervical spine disorder is warranted prior to 
September 26, 2003.  In reaching this decision the Board 
considered the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the Veteran's claim, 
the doctrine is not for application.  Gilbert, 1 Vet. App. at 
56.

        ii.  On and after September 26, 2003

On and after September 26, 2003, the Veteran's cervical spine 
disorder was assigned a noncompensable evaluation.  As 
previously noted, in addition to the diagnostic codes in 
effect prior to September 26, 2003, the Board will consider 
the Veteran's cervical spine disorder on an after September 
26, 2003 under the corresponding diagnostic codes for 
limitation of motion and intervertebral disc syndrome in 
effect on that date, Diagnostic Code 5243.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5243.

As previously discussed, effective September 23, 2002 and 
September 26, 2003, VA revised the criteria for diagnosing 
and evaluating the spine.  See 67 Fed. Reg. 54345 (2002); 68 
Fed. Reg. 51454 (2003).  Because the Veteran's claim was 
received prior to the effective date of this regulation 
change, the Board must consider the Veteran's cervical spine 
disorder for this time period under both the old and the 
revised rating criteria and must apply the old rating 
criteria if the result is more favorable to the Veteran.  See 
Kuzma, 341 F.3d at 1328.

Prior to September 26, 2003, Diagnostic Code 5290 provided 
for a 10 percent evaluation when limitation of motion of the 
cervical spine was slight; a 20 percent evaluation when 
limitation of motion of the cervical spine was moderate; and 
a maximum 30 percent evaluation when limitation of motion of 
the cervical spine was severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5290 (2003).  

Prior to September 23, 2002, Diagnostic Code 5293, the rating 
criteria for intervertebral disc syndrome assigned a 10 
percent evaluation for mild intervertebral disc syndrome; a 
20 percent evaluation for moderate recurring attacks of 
intervertebral disc syndrome; a 40 percent evaluation for 
severe recurring attacks of intervertebral disc syndrome with 
intermittent relief; and a maximum 60 percent evaluation for 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  

From September 23, 2002 to September 26, 2003, Diagnostic 
Code 5293 provided for a 10 percent evaluation when there was 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  A 20 percent evaluation was 
warranted when there was intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
Id.  A 40 percent evaluation was for application when there 
was intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  Id.  A maximum 60 
percent evaluation was warranted when there was 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  Id.  

On and after September 26, 2003, the General Formula for 
Spine Disabilities provides for a 10 percent evaluation when 
there is forward flexion of the cervical spine greater than 
30 degrees but not greater than 40 degrees; a combined range 
of motion of the cervical spine greater than 170 degrees but 
not greater than 335 degrees; muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, 
General Rating Formula.  A 20 percent evaluation is warranted 
when there is forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; a combined 
range of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 
30 percent evaluation is for application when there is 
forward flexion of the cervical spine to 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine.  Id.  A 
40 percent evaluation is warranted when there is unfavorable 
ankylosis of the entire cervical spine.  Id.  A maximum 100 
percent evaluation is for application when there is 
unfavorable ankylosis of the entire spine.  Id.

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the cervical spine is 340 
degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note 
(2); see also 38 C.F.R. § 4.71a, Plate V.  Any associated 
objective neurological abnormalities, including, but not 
limited to, bowel or bladder impairment, are to be rated 
separately, under an appropriate diagnostic code.  38 C.F.R. 
§ 4.71a, General Rating Formula, Note (1).

On and after September 26, 2003, intervertebral disc syndrome 
is rated under the General Rating Formula or under the 
Formula For Rating Intervertebral Disc Syndrome Based On 
Incapacitating Episodes (Formula for Rating Incapacitating 
Episodes), whichever method results in the higher evaluation 
when all disabilities are combined.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5243; see also 38 C.F.R. § 4.25 (2009).  
Under the Formula for Rating Incapacitating Episodes, a 10 
percent evaluation is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least one week but less than 2 weeks during the past 12 
months; a 20 percent evaluation is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months; 40 percent evaluation is 
assigned for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months; and a 60 percent 
evaluation is assigned for incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.  
38 C.F.R. § 4.71a, Diagnostic Code 5243.  An incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  38 
C.F.R. § 4.71a, Formula for Rating Incapacitating Episodes, 
Note (1).

Private medical treatment records from C. Miller, M.D. from 
October 2003 through May 2004 reveal complaints of and 
treatment for a cervical spine disorder.  In October 2003, 
the Veteran complained of chronic pain associated with 
cervical arthritis.  The diagnosis was chronic pain secondary 
to cervical arthritis.  A March 2004 treatment record reveals 
the Veteran's complaints of right finger numbness and 
occasional numbness in the arm.  There was no significant 
weakness or fasciculations.  The Veteran did have a C-1 
esterase inhibitor functional level which was equivocal, but 
C-4 and C-2 levels were normal.  Physical examination showed 
normal brachioradialis and biceps reflexes and triceps jerk 
in both upper extremities.  There was normal strength in both 
upper extremities and good distal pulses in the radial 
artery, bilaterally.  The diagnosis was complaints of 
numbness in the right upper extremity, primarily the hands, 
in an area which would be consistent with C-6, C-7, and C-8.  
March 2004 x-rays of the cervical spine showed straightening 
of the normal lordosis with a gentle kyphosis at C4-C5 which 
may be due to muscle spasm, and moderate cervical spondylosis 
with narrowing and spurring most pronounced at C5-C6.  A 
March 2004 MRI of the cervical spine revealed a straightening 
of the normal lordosis with a gentle kyphosis, probably due 
to muscle spasm; moderate multilevel cervical spondylosis 
with disc space narrowing and spurring, most pronounced at 
C5-C6 and C6-C7 where there were large broad based posterior 
spur disc complexes resulting in mild to moderate central 
stenosis and bilateral neural foraminal narrowing; mild to 
moderate right neural foraminal narrowing at C4-C5 due to 
uncinate spurring; no evidence of frank disc herniation or 
spinal cord compression on any level; and that the acquired 
stenosis was accentuated by congenitally short pedicles from 
C2-C6.  A May 2004 treatment record noted the Veteran's 
complaints of neck pain.  Physical examination revealed 
decreased range of motion of the cervical spine, specifically 
with extension and rotation to the right.  The diagnosis was 
cervical arthritis.

During a March 2004 hearing before the RO, the Veteran 
reported cervical spine pressure and pain with radiation to 
the right arm and fingers.  He also noted pressure in the 
back of his head.

A May 2004 private treatment record from H. Khosrovi, M.D. 
notes the Veteran's complaints of neck, shoulder, and arm 
pain.  He reported that his neck pain radiated to the top of 
his shoulders and the medial aspect of both shoulder blades 
with numbness in the fingers of both hands.  He described the 
pain as a 4 on a 1 to 10 scale.  He noted that the pain was 
dull and aching in nature, but occasionally sharp and 
shooting, and that it occurred daily.  He reported that his 
symptoms were aggravated by prolonged sitting, laying flat, 
movement of the head, and physical activity.  Physical 
examination revealed decreased active extension of the 
cervical spine but full passive and full active range of 
motion otherwise.  Neurological examination was intact with 
no focal findings or long tract signs suggestive of nerve 
root dysfunction or myelopathy.  Strength, sensation, and 
reflexes were intact and symmetrical.  Gait and coordination 
were normal.  The diagnosis was bilateral C5-C6 and C6-C7 
spondylotic foraminal stenosis with radiculopathy.  The 
physician recommended surgery to decompress the nerve roots.

During a July 2004 hearing before the RO, the Veteran 
complained of cervical spine pain which caused headaches.

A July 2005 private treatment record notes the Veteran's 
complaints of longstanding neck pain with numbness and 
tingling of the hands, right greater than left.  The Veteran 
underwent an EMG and nerve conduction studies.  Bilateral 
ulnar sensory and motor conduction studies were normal.  A 
needle EMG examination of multiple muscles in both arms was 
also normal.

In July 2005, the Veteran underwent a VA examination.  The 
report notes his complaints of pain which radiated down the 
right arm and up into the jaw.  He noted that the pain came 
and went, that it was a stabbing type of pain, and that it 
was a 9 or 10 on a 1 to 10 scale.  He stated that flare-ups 
were precipitated by twisting, sitting, walking long 
distances, standing, and lifting anything greater than 20 or 
30 pounds.  He indicated that he took Lodine and Neurotin, 
which were somewhat helpful.  He denied any particular 
alleviating factors, and noted that his cervical spine 
disorder made it difficult for him to play with his children 
and do yard work.  He denied the use of a brace, cane, or 
other assistive device, but reported that, with increased 
pain, he had decreased activity.  Physical examination showed 
some palpable spasm in the cervical spine with a slight loss 
of normal cervical lordosis.  Range of motion revealed 
flexion to 40 degrees, extension to 50 degrees, right and 
left lateral flexion to 35 degrees, and right and left 
lateral rotation to 60 degrees.  Pain was reported at the 
extremes of motion tested, but there was no additional 
decreased range of motion with repetitive testing.  Strength 
was 5/5 and equal, bilaterally, in the upper extremities, and 
there were no focal, motor, or sensory deficits.  There was 
no costrovertebral angle tenderness.  X-rays of the cervical 
spine showed disc disease at C5-C6, osteophyte formation at 
multiple levels with straightening of the normal lordotic 
curvature, and bilateral neural exit foraminal encroachment 
predominantly on the right at C5-C6.  The diagnoses were 
cervical spine degenerative joint disease and degenerative 
disc disease per x-ray and bilateral upper extremity 
radiculopathy per EMG with nerve conduction velocities.


Private medical treatment records from C. Miller, M.D. for 
the period of May 2004 through July 2006 reveal continued 
complaints of and treatment for a cervical spine disorder.  A 
May 2004 treatment record notes that x-ray demonstrated 
moderate multilevel cervical spondylosis with just a snaring 
and spurring most pronounced from C5-C7 with some large 
posterior spur disc complexes resulting in mild to moderate 
central stenosis and bilateral neural foraminal narrowing, 
and some at C4-C5 with uncinate spurring.  Physical 
examination of the neck revealed decreased range of motion, 
specifically with extension and rotation to the right.  The 
diagnosis was cervical arthritis.  

A February 2006 treatment record indicates that the Veteran 
complained of neck pain at a 10 intensity on a 1 to 10 scale.  
He noted spasms which resulted in headaches at times with no 
significant neurological symptoms and no incontinence.  The 
diagnoses were chronic neck pain and headaches which may be 
related to blood pressure.  A June 2006 physical examination 
showed fullness and prominence of the neck and parotid area, 
which was a chronic finding.  There was no jugular venous 
distention, thyromegaly, or bruit.  The diagnosis was chronic 
pain.  

A July 2006 MRI of the cervical spine revealed no evidence of 
acute fracture or destructive bony process; gentle kyphosis 
at the C4 level; multilevel degenerative disc disease with 
desiccation and narrowing most pronounced at C5-C6 where 
there was a broad based posterior osteophyte resulting in 
moderate to severe central stenosis and a maximum AP canal 
diameter of approximately 7 to 8 mm.; moderate central 
stenosis at C6-C7 due to a large broad based posterior 
osteophyte in combination with congenitally short pedicles; 
and no evidence of frank disc herniation or spinal cord 
edema.  A July 2006 x-ray of the cervical spine showed mild 
kyphosis at C4-C5 which may have been due to patient 
positioning or spasm; no evidence of an acute fracture or 
destructive process; and moderate multilevel degenerative 
disc disease most pronounced at C4-C5 and C5-C6 where there 
was narrowing and spurring.

A private physical therapy treatment record from February 
2006 noted the Veteran's complaints of spasms and pain in the 
bilateral shoulders and left lower trapezius.  He reported a 
history of cervical epidurals with allergic reaction.  He 
stated that his occupation was field service representative 
for operating room equipment.  He complained of pain with 
driving, pain in the morning, and pain after prolonged 
sitting and immobility.  He noted that the pain was an 8 to 
10 on a 1 to 10 scale.  Posture was 14 degrees forward.  
Range of motion showed forward bend to 25 degrees, backward 
bend to 22 degrees, side bend on the right to 20 degrees, 
side bend on the left to 10 degrees, right rotation to 30 
degrees, and left rotation to 33 degrees.  Examination showed 
multiple areas of tenderness on palpation in the post 
scapular area and post scapular strength of 3+/5.  There was 
numbness in the bilateral hands.  The physical therapist 
noted that the Veteran's problem list included postural 
dysfunction, improper body mechanics, decreased range of 
motion, decreased strength, soft-tissue dysfunction, and 
functional limitation.

In April 2009, the Veteran underwent a VA examination.  The 
report notes his complaints of constant neck pain, which he 
rated as a 7 to 10 on a 1 to 10 scale.  He reported that the 
pain radiated to both arms, and that he had associated 
numbness and tingling in both hands.  He described the pain 
as pressure, which was not aggravated by any movement of the 
neck and which was not alleviated by anything.  Physical 
examination revealed no tenderness on palpation.  There was 
decreased cervical lordosis.  Range of motion showed flexion 
to 45 degrees, extension to 35 degrees, right and left 
lateral rotation to 40 degrees, right lateral flexion to 30 
degrees, and left lateral flexion to 25 degrees.  Bilateral 
upper extremity muscle strength was 5/5.  A May 2009 MRI of 
the cervical spine revealed a progression of degenerative 
changes with a moderate degree of spondylostenosis at C4-C5 
associated with bilateral neural foraminal encroachment and 
bilateral neural foraminal encroachment with mild 
spondylostenosis at C6-C7.  There was also some milder 
disease at C3-C4 that remained stable.  The diagnosis was 
cervical spondylopathy at C5-C6 and C6-C7.  The examiner 
stated that there was no further limitation in range of 
motion with repetitive activity due to weakness, instability, 
fatigue, or lack of coordination or endurance.

During an August 2009 hearing before the Board, the Veteran 
testified that he had cervical spine pain which caused his 
arms, hands, and fingers to become numb.  He also reported 
that his neck pain caused difficulty sleeping and headaches, 
and that he took anti-spasm medication.  He denied trouble 
getting to work, but indicated that he was occasionally late.  
He noted constant neck muscle spasms.

After consideration of the evidence of record, the Board 
concludes that a 20 percent evaluation, but no greater, is 
warranted for the Veteran's cervical spine disorder on and 
after September 26, 2003.  A March 2004 MRI of the cervical 
spine revealed straightening of the normal lordosis with a 
gentle kyphosis probably due to muscle spasm.  A July 2005 VA 
examination noted some palpable spasm in the cervical spine 
with a slight loss of cervical lordosis.  A July 2006 MRI of 
the cervical spine reflected gentle kyphosis at the C4 level.  
A July 2006 x-ray of the cervical spine showed mild kyphosis 
at C4-C5 due to patient positioning or spasm.  An April 2009 
VA examination noted decreased cervical lordosis.  Thus, as 
there is evidence of muscle spasm or guarding severe enough 
to result in abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis, the Board concludes 
that an evaluation of 20 percent is warranted for the 
Veteran's cervical spine disorder on and after September 26, 
2003 under the revised rating criteria.  38 C.F.R. § 4.71a, 
General Rating Formula.  However, an evaluation greater than 
20 percent is not warranted for the Veteran's cervical spine 
disorder on and after September 26, 2003, as there is no 
medical evidence of forward flexion to 15 degrees or less or 
of favorable or unfavorable ankylosis of the cervical spine 
or of the entire spine.  Id.  Accordingly, an increased 
evaluation of 20 percent, but no greater, is awarded for the 
orthopedic manifestations of the Veteran's cervical spine 
disorder on and after September 26, 2003.

An evaluation in excess of 20 percent on and after September 
26, 2003 is not warranted under the revised Formula for 
Rating Incapacitating Episodes because there is no credible 
competent evidence of record that the Veteran had physician-
ordered periods of bed rest and treatment by a physician.  
The Veteran has not reported, and the medical evidence does 
not reflect, that he has had incapacitating episodes 
requiring bed rest prescribed by a physician for his cervical 
spine disorder on and after September 26, 2003.  38 C.F.R. § 
4.71a, Diagnostic Code 5243, Formula for Rating 
Incapacitating Episodes; see Tedeschi, 7 Vet. App. at 414.  
Accordingly, an evaluation greater than 20 percent is not 
warranted for the Veteran's cervical spine disorder on and 
after September 26, 2003 under the revised Formula for Rating 
Incapacitating Episodes.

The Veteran is also not entitled to an increased evaluation 
greater than 20 percent for his cervical spine disorder on 
and after September 26, 2003 under the old regulations for 
limitation of motion of the cervical spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5290.  The medical evidence of 
record shows that cervical spine range of motion was 
decreased, but it does not reflect that range of motion was 
severely decreased.  Specifically, a July 2005 VA examiner 
found there to be flexion to 40 degrees, extension to 50 
degrees, right and left lateral flexion to 35 degrees, and 
right and left lateral rotation to 60 degrees.  A February 
2006 private physician noted that there was range of motion 
with forward bend to 25 degrees, backward bend to 22 degrees, 
right side bend to 20 degrees, left side bend to 10 degrees, 
right rotation to 30 degrees, and left rotation to 33 
degrees.  An April 2009 VA examiner noted flexion to 45 
degrees, extension to 35 degrees, right and left lateral 
rotation to 40 degrees, right lateral flexion to 30 degrees, 
and left lateral flexion to 25 degrees.  Thus, as the range 
of motion findings on and after September 26, 2003 show 
moderately to nearly full range of motion of the cervical 
spine, there is no evidence of severe limitation of motion of 
the cervical spine.  Accordingly, an evaluation greater than 
20 percent is not warranted under the old regulations.  Id.

The Veteran is also not entitled to an evaluation greater 
than 20 percent for his cervical spine disorder on and after 
September 26, 2003 under the old regulations for 
intervertebral disc syndrome, as there is no evidence of 
severe recurring attacks of intervertebral disc syndrome with 
intermittent relief or pronounced intervertebral disc 
syndrome with persistent symptoms.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243, 5293 (2002, 2003); see Tedeschi, 7 Vet. 
App. at 414.  

Consideration has been give to an increased evaluation for 
the Veteran's service-connected cervical spine disorder under 
other potentially applicable diagnostic codes on and after 
September 26, 2003.  See Schafrath, 1 Vet. App. at 595.  
However, the evidence of record does not demonstrate 
ankylosis of the cervical spine.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5286, 5287 (2002).  Additionally, the 
evidence of record does not demonstrate fracture of the 
cervical spine.  38 C.F.R. § 4.71a, Diagnostic Code 5285 
(2002).

Consideration has also been given regarding the assignment of 
a separate rating for any neurological component of the 
Veteran's cervical spine disorder on and after September 26, 
2003.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).  
The evidence shows that the Veteran regularly complained that 
his neck pain radiated to his upper extremities.  Moreover, 
the medical evidence of record reflects diagnoses of numbness 
in the right upper extremity, primarily the hands, in an area 
which would be consistent with C-5, C-7, and C-8; bilateral 
C5-C6 and C6-C7 spondylotic foraminal stenosis with 
radiculopathy; and cervical spine degenerative joint disease 
and degenerative disc disease per x-ray and bilateral upper 
extremity radiculopathy per EMG with nerve conduction 
velocities.  Accordingly, as the evidence reflects that there 
is a neurological component to the Veteran's cervical spine 
disorder, a separate compensable evaluation beginning 
September 26, 2003 for the neurological symptoms of the 
Veteran's cervical spine disorder is warranted.  Id.

        iii.  Other Considerations

Throughout the applicable time periods, consideration has 
been given to whether there is any additional functional loss 
not contemplated in the current ratings assigned for the 
Veteran's cervical spine disorder.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; see also DeLuca, 8 Vet. App. at 206.  Factors 
involved in evaluating and rating disabilities of the joints 
include weakness, fatigability, lack of coordination, 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.  

Throughout the time periods, the Veteran reported daily 
constant cervical spine pain and stiffness radiating to the 
bilateral upper extremities.  During an October 2002 VA 
examination, the Veteran reported constant pain on a daily 
basis with symptoms of weakness, stiffness, fatigability, and 
lack of endurance.  However, he denied the use of medication 
or the use of assistive devices.  In a December 2002 
statement, the Veteran's wife reported that he had trouble 
sleeping due to neck pain, and that he could not give his 
children piggy-back rides due to neck pain.  She also noted 
that the Veteran had a hard time moving his head from side to 
side.  In a January 2003 statement, the Veteran's mother 
stated that the Veteran regularly took medication for neck 
pain, and that his neck pain kept him from doing daily 
routines.  In a May 2004 private treatment record, the 
Veteran reported that his neck pain was aggravated by 
prolonged sitting, laying flat, movement of the head, and 
physical activity.  During a July 2005 VA examination, the 
Veteran indicated that he had flare-ups of cervical spine 
pain which were precipitated by twisting, sitting, walking 
long distances, standing, and lifting anything greater than 
20 to 30 pounds.  He also indicated that his neck pain made 
it difficult for him to play with his children and do yard 
work.  In February 2006, he complained of pain with driving, 
pain in the morning, and pain after prolonged sitting and 
immobility.

The objective evidence of record consistently noted the 
Veteran's reports of pain in the cervical spine area and 
restricted range of motion.  There was regularly no 
tenderness to palpation.  Deep tendon reflexes were regularly 
normal, and there was normal strength.  There was also 
regular evidence of muscle spasm.  An October 2002 VA 
examination report revealed no evidence of pain on palpation, 
erythema, or swelling of the neck.  The cervical vertebrae 
were within normal alignment and there was no evidence of 
muscle spasm.  Range of motion was normal, and there was no 
evidence of pain with range of motion.  A July 2005 VA 
examination revealed almost full range of motion with pain 
reported at the extremes of motion tested, but no additional 
decreased range of motion with repetitive testing.  Strength 
was 5/5 and equal in the upper extremities, and there were no 
focal, motor, or sensory deficits or costrovertebral angle 
tenderness.  An April 2009 VA examination revealed decreased 
range of motion, 5/5 bilateral upper extremity strength, no 
tenderness on palpation, and decreased cervical lordosis.  
The examiner reported that there was no further limitation of 
motion with repetitive activity due to weakness, instability, 
fatigue, or lack of coordination or endurance.

In summary, there was daily cervical spine pain aggravated by 
activity, and some evidence of painful range of motion.  
Although the July 2005 VA examiner indicated that the Veteran 
reported pain at the extremes of motion tested, there was no 
additional decreased range of motion with repetitive testing.  
In addition, there was good strength, and the Veteran was 
independent in his activities of daily living.  Although the 
Veteran reported daily pain, weakness, stiffness, 
fatigability, and lack of endurance, and there was objective 
evidence of muscle spasm and pain, the objective evidence 
reflects that there was good strength, no fatigability, no 
weakness, no lack of endurance, and no additional limitation 
of motion upon repetition.  Indeed, the April 2009 VA 
examiner specifically found that there was no further 
limitation in range of motion with repetitive activity due to 
weakness, instability, fatigue, or lack of coordination or 
endurance.  Thus, the Veteran is not entitled to an increased 
evaluation for a cervical spine disorder based on these 
provisions for any of the pertinent time periods.  38 C.F.R. 
§§ 4.40, 4.45; see also Johnston, 10 Vet. App. 80.

D.  Kidney Stones

The Veteran contends that an initial evaluation greater than 
10 percent is warranted for service-connected bilateral 
kidney stones.  Service connection for kidney stones was 
granted by a May 2004 rating decision, and a 10 percent 
evaluation was awarded under Diagnostic Code 7508, effective 
January 11, 2002.  See 38 C.F.R. § 4.115b, Diagnostic Code 
7508.

Diagnostic Code 7508 provides that nephrolithiasis is rated 
as hydronephrosis, except when there is recurrent stone 
formation requiring one or more of the following:  (1) diet 
therapy; (2) drug therapy; or (3) invasive or non-invasive 
procedures more than to times per year.  38 C.F.R. § 4.115b, 
Diagnostic Code 7508.  

Diagnostic Code 7509 provides that hydronephrosis is rated as 
10 percent disabling when there is only an occasional attack 
of colic, not infected and not requiring catheter drainage.  
38 C.F.R. § 4.115b, Diagnostic Code 7509 (2009).  A 20 
percent evaluation is warranted when there are frequent 
attacks of colic, requiring catheter drainage.  Id.  A 
maximum 30 percent evaluation is for application when there 
are frequent attacks of colic with infection (pyonephrosis), 
with impaired kidney function.  Id.  If hydronephrosis is 
severe, it is rated as renal dysfunction.  Id.  Under 
38 C.F.R. § 4.115b, a 60 percent evaluation is warranted for 
renal dysfunction when there is constant albuminuria with 
some edema; or, definite decrease in kidney function; or, 
hypertension at least 40 percent disabling under Diagnostic 
Code 7101 (2009).  See 38 C.F.R. § 4.115b.  An 80 percent 
evaluation is for application when there is persistent edema 
and albuminuria with BUN 40 to 80 mg%; or, creatinine 4 to 8 
mg%; or, generalized poor health characterized by lethargy, 
weakness, anorexia, weight loss, or limitation of exertion.  
Id.  A maximum 100 percent evaluation is for application when 
renal dysfunction requires dialysis or precludes more than 
sedentary activity from one of the following: persistent 
edema and albuminuria; or BUN more than 80 mg%; or, 
creatinine more than 8 mg%; or, markedly decreased function 
of kidney or other organs, especially cardiovascular.  Id.

The Veteran's service treatment records prior to October 1993 
reflect treatment for kidney stones.  A February 1994 
examination indicates that the Veteran's abdomen, viscera, 
and genitourinary system were normal.  However, the 
examination report also reflects that a September 1989 x-ray 
of the kidneys, ureters, and bladder (KUB) showed calcinosis 
of the left kidney and that a November 1989 KUB showed a 
calcified density in the right kidney.  In addition, the 
examination report reflects that the Veteran was admitted to 
the Naval Hospital in October 1989 with left flank pain and 
renal calculi.  The Veteran underwent corporeal shock wave 
lithotripsy.  The examination report also indicates that 
there was left ureterolithiasis in September 1992.  In 
September 1993 and July 1994 dental patient medical history 
reports, the Veteran noted a history of multiple kidney 
stones, and reported that he was taking Allopurinol, 
Hydrochlorothiazide, and Urocit-K.  

In January 1994, the Veteran complained of passing a kidney 
stone two days before, but felt that the stone was stuck in 
his penis.  The diagnosis was kidney stone.  Another January 
1994 treatment record reports the Veteran's complaints of 
recurrent kidney stones.  He noted that he passed a stone, 
but had pain in his left groin.  There was no blood in his 
urine.  The diagnosis was kidney stone.  A third treatment 
record from January 1994 notes diagnoses of recurrent kidney 
stones and metabolic stone disease.  In February 1994, a 
stone risk profile was conducted, which showed that the 
Veteran had low urine volume and high urinary sodium.  The 
profile also indicated that there was relative 
supersaturation with respect to calcium oxalate, brushite, 
monosodium urate, and uric acid, and that the suspected 
problem was inadequate fluid ingestion and high sodium 
intake.  A February 1994 tomogram of the kidney showed 
multiple calcific right renal stones.  A March 1994 treatment 
record reveals that the Veteran was prescribed Allopurinal 
and Hydrochlorothiazide.  

A March 1994 record reflects that one of the Veteran's kidney 
stones was analyzed and was found to be .2 centimeters (cm.) 
by .3 cm. in size, beige in color, and 10 percent calcium 
oxalate.  Another March 1994 record notes the Veteran's 
complaints that he woke up with severe pain and unable to 
void, that he passed a kidney stone, and that he still had 
shooting pain in his testicles on and off.  Physical 
examination revealed the abdomen to be soft with positive 
bowel sounds, tenderness to palpation, and no rebound.  The 
diagnosis was urethrolithiasis.  The Veteran was prescribed 
Tylenol and Ibuprofen.  An April 1994 treatment record notes 
the Veteran's complaints of multiple urinary calculi.  The 
treatment record reflects that the calculi were of probable 
metabolic origin.  The diagnosis was urinary calculi.  

In July 1994, the Veteran reported to the emergency room with 
complaints of shooting pain in his left side.  The diagnosis 
was kidney stone, and Percocet was prescribed.  A July 1994 
record indicates that one of the Veteran's kidney stones was 
.1 cm. by .2 cm. in size, tan in color, and 100 percent 
calcium oxalate.  Another July 1994 record reflects that one 
of the Veteran's kidney stones was .3 cm. by .2 cm. in size, 
tan in color, and 100 percent calcium oxalate.  An August 
1994 treatment record reflects a diagnosis of 
nephrolithiasis.  The record indicates that the Veteran 
underwent extracorporeal shock wave lithotripsy for right 
calculi, and that the Veteran was prescribed Tylox for pain.  
A September 1994 treatment record notes that the Veteran 
underwent a lithotripsy in August 1994. 

After service discharge, private medical treatment records 
from St. Joseph Hospital show continued treatment for kidney 
stones.  In June 1998, the Veteran complained of trying to 
pass a kidney stone for one week.  He noted that he had 
passed approximately 12 stones that year.  He noted burning 
urination, but denied blood in the urine.  There was 
tenderness to deep palpation in the abdomen and right lower 
quadrant.  The diagnosis was nephrolithiasis.  A June 1998 
KUB revealed nephrolithiasis.  A June 1998 ultrasound of the 
kidney showed bilateral renal calculi with no evidence of 
mass or lesion or hydronephrosis.  A January 2001 KUB of the 
abdomen showed a 6 mm. left upper pole renal calculus.  A 
February 2001 KUB of the abdomen revealed a persistent small 
calculus in the upper pole of the left kidney and a fistulous 
appearing gas track in the right mid-abdomen, the exact 
etiology of which was not apparent.  Another February 2001 
KUB of the abdomen showed a 6 mm. calculus in the upper pole 
of the left kidney with no additional evidence for urinary 
tract calculus.  It also revealed an unusual gas-filed 
tubular structure in the right mid-abdomen.  A February 2001 
CT scan of the abdomen and pelvis showed a 6 mm. calculus in 
the upper pole of the left kidney with no other urinary tract 
calculi; no evidence for abdominal retroperitoneal, or pelvic 
mass or adenopathy; and a gas-filled tubular structure in the 
right mid-abdomen anterior to the lower lobe of the right 
kidney in small bowel mesentry which perhaps represented some 
form of internal sinus tract or chronically atrophic small 
bowel loop.

Postservice treatment records from Selby Hospital show that a 
September 1995 CT scan of the abdomen was normal.  A 
September 1995 x-ray of the abdomen was considered 
radiographically nonacute.

A June 2002 treatment record from C. Miller, M.D. reflects 
that the Veteran reported that he passed two stones that 
week, and that he did not have any hematuria with them.  Dr. 
Miller reported that the Veteran remained on 
Hydrochlorothiazide, 25 milligrams once per day.

In October 2002, the Veteran underwent a VA examination.  He 
reported that kidney stones were diagnosed in 1982 and that 
he underwent a lithotripsy in approximately 1986.  He 
indicated that his most recent hospitalization for kidney 
stones was in 1993, and that he was currently having kidney 
stones bi-monthly.  He also reported that he took diuretic 
medication and pain medication for his kidney stones.  He 
denied any residual urinary incontinence, lethargy, anorexia, 
weight loss, or weight gain.  He also denied urinary 
frequency, hesitancy, dysuria, and urinary incontinence.  He 
noted that his symptoms of pain required him to stay home 
from work 1 to 2 days per month, and that the pain typically 
lasted between 12 and 24 hours.  Physical examination 
revealed no evidence of any lymphadenopathy, bilaterally.  
There was no evidence of testicular or penile lesion.  The 
diagnosis was multiple kidney stones.  The examiner noted 
that the Veteran continued to have multiple kidney stones, 
bilaterally, and that he was treated with light pain 
medication and diuretic medicine.  The examiner further 
stated that the Veteran's "symptoms are currently minimally 
disabling."

In a December 2002 statement, the Veteran's wife reported 
that the Veteran passed kidney stones frequently.  In a 
January 2003 statement, the Veteran's mother stated that the 
Veteran took medication regularly for pain due to kidney 
stones.

During a March 2004 hearing before the RO, the Veteran 
testified that he had kidney stones frequently in service, 
and that he underwent a lithotripsy, and had problems 
urinating.  During a July 2004 hearing before the RO, the 
Veteran stated that he had kidney stones every other month, 
and that they caused pain and vomiting.  He noted that they 
lasted from a couple of hours to weeks, and that some have 
caused complete blockage of urination flow.  He reported that 
he had two lithotripsies, and that he did not always get 
medical treatment due to the expense.

In July 2005, the Veteran underwent another VA examination.  
He reported ongoing problems with kidney stones, and stated 
that he passed stones at least once per month, which were 
painful.  He denied incontinence, recent surgeries to the 
urinary tract, and recurrent urinary tract infections.  He 
denied hospitalizations for urinary tract disease and a 
history of recent invasive procedures such as cytoscopy or 
cathertization.  He also indicated that he was not on any 
medication for kidney stones at that time.  He stated that he 
required bed rest due to pain when passing a kidney stone.  
Ultrasound of the bladder showed a full bladder with a volume 
of 177 milliliters; no filling defects or masses; and no 
echogenic calculi in the bladder.  Following voiding, the 
bladder completely emptied with no significant residual.  The 
diagnosis was history of bilateral kidney stones without 
current stone formation on renal ultrasound.

A February 2006 treatment record from Dr. Miller reflects 
that an x-ray of the lumbar spine showed a 6 mm. left renal 
stone.  Another February 2006 treatment record reveals a 
diagnosis of urolithiasis.  The Veteran was directed to 
continue adequate fluid intake and continue taking 
Hydrochlorothiazide.  

In April 2009, the Veteran underwent a VA examination.  He 
complained of problems with kidney stones "every couple of 
months," and noted that he had two lithotripsies, one in 
1989 and one in 1993.  He denied increased frequency in 
urination during the daytime, and reported that he urinated 
twice during the night.  He noted problems with hesitancy, 
painful urination, and a weak stream, and reported that he 
had a stone.  He also indicated that he had frequent urinary 
tract infections and problems with erectile dysfunction.  He 
noted that his last kidney stone was two months before.  
Physical examination revealed the abdomen to be soft and 
nontender, and bowel sounds to be present.  There was no 
rigidity, rebound, or guarding noted.  A CT scan of the 
abdomen revealed a likely non-obstructing left-sided 
nephrolithiasis; status post cholecystectomy; mild 
atherosclerosis; small bilateral fat-containing inguinal 
hernias; and no acute interabdominal inflammatory process.  A 
urinary analysis revealed trace blood in the urine.  A urine 
culture was unremarkable.  The diagnosis was kidney stones.

During an August 2009 hearing before the Board, the Veteran 
testified that he had a kidney stone in the left kidney at 
that time, and that his kidney stones caused infections and 
pain.  He reported that he gets kidney stones every two to 
four months, and he passes two continuously.  He also stated 
that he has been on medication, and that he tried to stay 
away from dairy and caffeine and to drink more water.  He 
testified that he was previously prescribed Allopurinol, and 
that he was currently prescribed and taking 
Hydrochlorothiazide as a diuretic.  He denied a history of 
cathertization, and noted that he has always been able to 
pass the stones on his own.  He reported a history of two 
lithotripsies.

After a review of the evidence of record, the Board concludes 
that an initial 30 percent evaluation, but no more, is 
warranted for the Veteran's bilateral kidney stone disorder.  
The medical and lay evidence of record reflects that the 
Veteran has had recurrent stone formation since discharge 
from service, and that he has consistently undergone drug 
therapy for his kidney stone disorder.  The Veteran's service 
treatment records note numerous diagnoses of kidney stones 
and prescriptions for Allopurinol, Hydrochlorothiazide, and 
Urocit-K, as well as pain medication.  The post-service 
medical evidence also reflects continuous diagnoses of kidney 
stones and prescriptions for drug therapy.  During an October 
2002 VA examination, the Veteran reported that he took 
diuretic medication and pain medication for his kidney 
stones.  A June 2002 treatment record from Dr. Miller notes 
that the Veteran was directed to continue taking 
Hydrochlorothiazide, 25 milligrams, once per day for his 
kidney stones.  A February 2006 treatment record from Dr. 
Miller also reflects that the Veteran was directed to 
continue taking Hydrochlorothiazide.  Moreover, during an 
August 2009 hearing before the Board, the Veteran stated that 
he used to take Allopurinol for his kidney stones, but that 
he was then taking Hydrochlorothiazide as a diuretic.  
Although the Veteran reported during a July 2005 VA 
examination that he was not taking any medication for his 
kidney stones, the majority of the medical evidence of record 
reflects that the Veteran has undergone drug therapy since 
service discharge.  Thus, as the evidence shows evidence of 
recurrent stone formation with drug therapy, a 30 percent 
initial evaluation is warranted for the Veteran's kidney 
stone disorder.  See 38 C.F.R. § 4.115b, Diagnostic Code 
7508.

Under Diagnostic Code 7508, 30 percent is the highest 
evaluation permissible for nephrolithiasis.  Thus, an initial 
evaluation greater than 30 percent is not warranted under 
that diagnostic code.  However, Diagnostic Code 7508 also 
provides that severe hydronephrosis is to be rated as renal 
dysfunction, which does provide evaluations in excess of 30 
percent.  However, as the evidence of record does not show 
hydronephrosis, renal dysfunction with constant albuminuria 
and edema, decrease in kidney function, or hypertension, an 
initial evaluation greater than 30 percent is not warranted 
for the Veteran's kidney stones under 38 C.F.R. § 4.115b.

The Board has also considered whether an initial evaluation 
greater than 30 percent is warranted for the Veteran's kidney 
stone disorder under any other potentially applicable rating 
criteria.  See Schafrath, 1 Vet. App. at 595.  However, there 
is no evidence of voiding dysfunction requiring the use of 
absorbent materials, urinary frequency with daytime voiding 
of less than one hour or awakening to void five or more times 
per night, fistula of the bladder, fistula of the urethra, 
malignant neoplasms of the genitourinary system, or kidney 
transplant.  38 C.F.R. § 4.115b, Diagnostic Codes 7516, 7519, 
7528, 7531 (2009).

Accordingly, an initial evaluation of 30 percent, but no 
more, is warranted for the Veteran's kidney stone disorder.  
In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the Veteran's claim, the doctrine is not 
for application.  Gilbert, 1 Vet. App. at 56.

E.  Extraschedular Consideration

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 
(2009).  However, because the ratings are averages, it 
follows that an assigned rating may not completely account 
for each individual Veteran's circumstance, but nevertheless 
would still be adequate to address the average impairment in 
earning capacity caused by disability.  In exceptional cases 
where the rating is inadequate, it may be appropriate to 
assign an extraschedular rating.  38 C.F.R. § 3.321(b) 
(2009).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
Veteran's service-connected disability with the established 
criteria found in the Schedule for that disability.  Thun, 22 
Vet. App. at 115.  If the criteria under the Rating Schedule 
reasonably describe the Veteran's disability level and 
symptomatology, then the Veteran's disability picture is 
contemplated by the Rating Schedule, and the assigned 
schedular evaluation is adequate, and no referral is 
required.  

The Board finds that the Veteran's disability picture, 
throughout all of the time periods on appeal, was not so 
unusual or exceptional in nature as to render the current 
ratings inadequate.  The Veteran's thoracic spine disorder is 
evaluated pursuant to 38 C.F.R. § 4.71a, the criteria of 
which are found to specifically contemplate the level of 
disability and symptomatology.  Prior to September 26, 2003, 
the Veteran's thoracic spine disorder was manifested by 
slight limitation of motion, but no evidence of moderately or 
severely limited motion.  From September 26, 2003 through 
April 24, 2009, the Veteran's thoracic spine disorder was 
manifested by no evidence of forward flexion less than 85 
degrees or a combined range of motion less than 235 degrees; 
no objective evidence of muscle spasm, guarding, localized 
tenderness, or vertebral fracture; and no evidence of 
moderate or severe limitation of motion.  On and after April 
24, 2009, the Veteran's thoracic spine disorder was 
manifested by forward flexion to 85 degrees, extension to 20 
degrees, right and left lateral flexion to 30 degrees, and 
right and left rotation to 30 degrees with no evidence of 
ankylosis, and no evidence of muscle spasm or guarding severe 
enough to result in abnormal gait or spinal contour.  

The Veteran's TMJ is evaluated pursuant to 38 C.F.R. § 4.150, 
the criteria of which are found to specifically contemplate 
the level of disability and symptomatology.  Prior to April 
14, 2009, the Veteran's TMJ was manifested by inter-incisal 
opening to 24 mm.  On and after April 14, 2009, the Veteran's 
TMJ was manifested by inter-incisal opening to 15 mm.  

The Veteran's cervical spine disorder is evaluated pursuant 
to 38 C.F.R. § 4.71a, the criteria of which are also found to 
specifically contemplate the level of disability and 
symptomatology.  Prior to September 26, 2003, the Veteran's 
cervical spine disorder was manifested by mild limitation of 
cervical spine motion.  On and after September 26, 2003, the 
Veteran's cervical spine disorder was manifested by muscle 
spasm severe enough to result in abnormal spinal contour, 
including decreased lordosis and gentle kyphosis.  

Last, the Veteran's kidney stone disorder is evaluated 
pursuant to 38 C.F.R. § 4.115b, the criteria of which are 
found to specifically contemplate the level of disability and 
symptomatology.  Since the initial grant of service 
connection, the Veteran's kidney stone disorder has been 
manifested by recurrent kidney stone formation with drug 
therapy, including Allopurinol, Hydrochlorothiazide, and 
Urocit-K.

When comparing these disability pictures with the symptoms 
contemplated by the Rating Schedule, the Board finds that the 
Veteran's symptoms are more than adequately contemplated by 
the current disability ratings for his service-connected 
thoracic spine disorder, TMJ, cervical spine disorder, and 
kidney stone disorder.  Ratings in excess thereof are 
provided for certain manifestations of the service-connected 
disorders, but the medical evidence of record did not 
demonstrate that such manifestations were present in this 
case.  The criteria for the current disability ratings more 
than reasonably describe the Veteran's disability levels and 
symptomatology and, therefore, the currently assigned 
schedular evaluations are adequate and no referral is 
required.

After review of the evidence, the evidence of record does not 
warrant ratings in excess of those assigned at any time 
during the periods pertinent to this appeal.  See 38 U.S.C.A. 
§ 5110; see also Fenderson, 12 Vet. App. at 126; see also 
Hart, 21 Vet. App. at 509-10.


ORDER

Service connection for an acquired bilateral eye disorder is 
denied.

Service connection for right hand carpal tunnel syndrome is 
denied.
 

Prior to September 26, 2003, an initial compensable 
evaluation for a thoracic spine disorder is denied.

From September 26, 2003 through April 24, 2009, a compensable 
evaluation for a thoracic spine disorder is denied.

On and after April 24, 2009, an evaluation greater than 10 
percent for a thoracic spine disorder is denied.

Prior to April 14, 2009, an initial evaluation of 20 percent, 
but no more, for service-connected TMJ is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.
	(CONTINUED ON NEXT PAGE)
On and after April 14, 2009, an evaluation greater than 30 
percent for service-connected TMJ is denied.

Prior to September 26, 2003, an initial evaluation of 10 
percent, but no more, for a service-connected cervical spine 
disorder is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

On and after September 26, 2003, an evaluation of 20 percent, 
but no more, for a service-connected cervical spine disorder 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.

On and after September 26, 2003, a separate compensable 
evaluation for radiculopathy as a neurological component of 
the cervical spine disorder is granted, subject to the laws 
and regulations governing the payment of monetary benefits.

An initial evaluation of 30 percent, but no more, is granted 
for a service-connected kidney disorder, subject to the laws 
and regulations governing the payment of monetary benefits.


REMAND

I.  Bilateral Foot Disorder

The Board acknowledges that the RO provided the Veteran with 
a VA examination in October 2002 with regard to his claim for 
entitlement to service connection for a bilateral foot 
disorder.  However, upon review of the examination report, 
the Board finds that the October 2002 VA examination report 
is inadequate upon which to base an appellate decision.  
Specifically, the October 2002 VA examiner reported that the 
Veteran's claims file was not available for review.  
Moreover, the October 2002 VA examiner's report that the 
Veteran was treated for a tarsal foot disorder prior to 
service is inconsistent with the evidence of record.  Thus, a 
new VA examination must be provided which adequately 
addresses the medical evidence of record.  See Barr, 21 Vet. 
App. at 311 (holding that once VA undertakes the effort to 
provide an examination for a service-connection claim, even 
if not statutorily obligated to do so, it must provide an 
adequate one); see also Colvin, 1 Vet. App. at 175 (noting 
that when the medical evidence of record is insufficient, in 
the opinion of the Board, the Board must supplement the 
record by seeking an advisory opinion or ordering a medical 
examination).  

II.  Genital Herpes

After review of the medical evidence of record pertaining to 
the Veteran's claim of entitlement to an initial compensable 
evaluation for genital herpes, the Board concludes that 
remand is necessary for a VA examination.  

The medical evidence of record reflects that, in June 1996, 
the Veteran underwent excision of penile skin dysplasia.  
Specifically, a May 1996 treatment record notes the Veteran's 
complaints of a penile sore with an onset date of October 
1995, located on the right lateral side of the penis.  The 
diagnosis was dysplasia of the penis, and excision of the 
penile lesion was recommended.  Another May 1996 treatment 
record reflects that a biopsy of the penile lesion showed 
acanthosis, moderate cellular dysplasia, and surface 
inflammatory reaction.  June 1996 treatment records show that 
the Veteran underwent excision of the dysplasia foreskin on 
the penis.  The operative report reveals that an area of 4 
mm. by 2 mm., superficially eroded on the distal right 
lateral penis at the base of the glands, was excised with 
minimal 2 mm. margins.  However, it is not clear from the 
medical evidence of record whether the penile skin dysplasia 
was a symptom of his genital herpes.  Thus, the evidence of 
record is not sufficient to determine whether the scar 
resulting from the June 1996 surgery should be considered in 
determining the appropriate disability evaluation for the 
Veteran's genital herpes.  Accordingly, the RO should obtain 
a VA examination to determine whether the June 1996 excision 
of penile skin dysplasia was related to the Veteran's genital 
herpes.  

Where the claimed disorder, such as in this case, is cyclical 
or fluctuating in severity, VA must offer an examination 
during an active stage of the disease.  Ardison v. Brown, 6 
Vet. App. 405, 408 (1994).  Thus, the frequency, duration, 
and outbreaks of the given disease exacerbations must be 
addressed and the disorder should be considered, whenever 
possible, at a time when it is most disabling.  

In addition, as the April 2009 VA examination report does not 
provide all of the details necessary to evaluate the 
Veteran's genital herpes under the applicable diagnostic 
criteria, 38 C.F.R. §§ 4.115b, 4.118, Diagnostic Codes 7529-
7820, the RO should also request that the VA examiner provide 
findings as to whether the Veteran's genital herpes causes 
voiding dysfunction, renal dysfunction, and a complete 
description of any scars associated with his genital herpes.

Accordingly, the case is remanded for the following action:

1.  The RO must provide the Veteran an 
appropriate VA examination to determine 
the nature and etiology of any bilateral 
foot disorder found.  All pertinent 
symptomatology and findings must be 
reported in detail.  All indicated tests 
and studies must be performed.  The claims 
folder and a copy of this remand must be 
made available to the examiner for review 
in conjunction with the examination.  
Following a review of the service and 
post-service medical records, and a 
discussion of each, the examiner must 
state whether any diagnosed bilateral foot 
disorder was caused or aggravated by the 
Veteran's active duty service.  A complete 
rationale for all opinions must be 
provided.  If the examiner cannot provide 
the requested opinion without resorting to 
speculation, it must be so stated, and the 
examiner must provide the reasons why an 
opinion would require speculation.  The 
report prepared must be typed.

2.  The RO must provide the Veteran with 
an appropriate VA examination to determine 
the current severity of his service-
connected genital herpes.  Every 
reasonable effort must be made to secure 
such an examination during an active phase 
of the disease.  If the Veteran has an 
outbreak of genital herpes prior to his 
scheduled VA examination, he must present 
himself to a VA outpatient clinic for an 
examination to document the outbreak, 
including a description of the lesions.  

The frequency, duration, and outbreaks of 
the genital herpes exacerbations must be 
addressed.  The VA claims file and a copy 
of this Remand must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  All 
indicated tests and studies must be 
accomplished and all clinical findings 
must be reported in detail and correlated 
to a specific diagnosis.  The examiner 
must describe all symptomatology due to 
the Veteran's service-connected genital 
herpes, to include whether the genital 
herpes results in voiding dysfunction 
renal dysfunction, and whether there are 
any scars associated with the genital 
herpes with a complete description of such 
scars.  The examiner must specifically 
address the question of whether the June 
1996 excision of penile skin dysplasia was 
related to the Veteran's genital herpes.  
The rationale for all opinions expressed 
must be provided.  If the examiner cannot 
provide the requested opinion without 
resorting to speculation, it must be so 
stated, and the examiner must provide the 
reasons why an opinion would require 
speculation.  The report prepared must be 
typed.

3.  The RO must notify the Veteran that it 
is his responsibility to report for the 
scheduled examinations and to cooperate in 
the development of the claims, and that 
the consequences for failure to report for 
a VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2009).  In the event that 
the Veteran does not report for either of 
the scheduled examinations, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  The examination reports must be 
reviewed by the RO to ensure that they are 
in complete compliance with the directives 
of this Remand.  If either of the reports 
are deficient in any manner, the RO must 
implement corrective procedures.

5.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claims must be 
readjudicated.  If the claims remain 
denied, a supplemental statement of the 
case must be provided to the Veteran and 
his representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


